EXHIBIT 10.159

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION

Execution Copy

LICENSE AND SUPPLY AGREEMENT

by and between

INDEVUS PHARMACEUTICALS, INC.

and

MADAUS GMBH



--------------------------------------------------------------------------------

THIS LICENSE AND SUPPLY AGREEMENT is effective as of November 3, 2006
(“Effective Date”), by and between INDEVUS PHARMACEUTICALS, INC., a corporation
organized and existing under the laws of the State of Delaware and having its
principal office at 33 Hayden Avenue, Lexington, Massachusetts 02421, United
States (“Indevus”), and MADAUS GmbH, a company with limited liability organized
and existing under the laws of Germany and having its principal office at
Colonia-Allee 15, 51067 Cologne, Germany (“Madaus”). Indevus and Madaus are
collectively referred to herein as the “Parties”.

W I T N E S S E T H:

WHEREAS, Madaus is interested in developing and commercializing Product (as
defined below) in the Madaus Territory (as defined below) and obtaining from
Indevus an exclusive license under the SANCTURA XR Patents and the Indevus
Know-How (each as defined below), and Indevus is willing to grant such right and
license to Madaus, subject to and on the terms and conditions set forth herein;

WHEREAS, during the Supply Term (as defined below), Madaus desires to purchase
from Indevus, and Indevus desires to supply to Madaus, Bulk Drug Product (as
defined below) for the Madaus Territory, subject to and on the terms and
conditions set forth herein; and

WHEREAS, the Parties desire to set forth a procedure to regulate the
commercialization of the Product in the Joint Territory (as defined below);

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms, where
used in the singular or plural, shall have the respective meanings set forth
below. To the extent any defined terms used herein are stated to have the
meaning ascribed to them in any other agreement referred to herein, such
definitions are incorporated by reference herein:

 

  1.1. “Affiliate” shall mean (i) any corporation or business entity of which
more than fifty percent (50%) of the securities or other ownership interests
representing the equity, the voting stock or general partnership interest are
owned, controlled or held, directly or indirectly, by a Party; (ii) any
corporation or business entity which, directly or indirectly, owns, controls or
holds more than fifty percent (50%) (or the maximum ownership interest permitted
by law) of the securities or other ownership interests representing the equity,
the voting stock or, if applicable, the general partnership interest, of a Party
or (iii) any corporation or business entity of which a Party has the right to
acquire, directly or indirectly, at least fifty percent (50%) of the securities
or other ownership interests representing the equity, voting stock or general
partnership interests.



--------------------------------------------------------------------------------

  1.2. “Amendment and Agreement” means the Amendment and Agreement entered into
as of the Effective Date by and between Madaus and Indevus.

 

  1.3. “[*]” means the Supply Agreement dated as of November 13, 2002 by and
between Madaus and [*]

 

  1.4. “Bulk Drug Product” means encapsulated Product as manufactured for the
Indevus Territory, in the form prior to being in its finished and packaged form.

 

  1.5. “Business Day(s)” means any day that is not a Saturday or a Sunday or a
day on which the New York Stock Exchange is closed.

 

  1.6. “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

 

  1.7. “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

 

  1.8. “Centralized Procedure” means the European Union Centralized Procedure
for marketing authorization in accordance with Council Regulation n° 2309/93 of
July 22, 1993 or any successor regulations.

 

  1.9. “CFR” means the United States Code of Federal Regulations.

 

  1.10. “Competing Product” means any once-a-day dosage formulation for the
treatment of overactive bladder and/or urinary incontinence, including a Generic
Drug, other than (i) Product, or (ii) the drugs marketed by Madaus or one of its
Affiliates or sublicensees on the date hereof and listed on Schedule 1.10.

 

  1.11. “Compound” means the chemical compound known as trospium chloride.

 

  1.12. “Compound Supply Agreement” means the agreement between Madaus and
Indevus dated as of the Effective Date relating to the supply by Madaus to
Indevus or its designees of Compound obtained by Madaus under the [*].

 

  1.13. “Current Good Manufacturing Practices” or “GMP” or “cGMP” means the
current good manufacturing practice and standards as provided for (and as
amended or updated from time to time) in applicable ICH Harmonised Tripartite
Guidelines.

 

  1.14. “Development Committee” shall have the meaning set forth in Section 4.3.

 

  1.15. “DMF” means a Drug Master File as defined in CFR Title 21 part 314,
section 420, including all supplements and amendments thereto.

 

  1.16. “Effective Date” means the date first above written.

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

2



--------------------------------------------------------------------------------

  1.17. “EMEA” shall mean the European Agency for the Evaluation of Medicinal
Products based in London (UK), as established by Council Regulation n° 2309/93
of July 22, 1993, as subsequently amended by Commission Regulation 649/98 of
March 23, 1998, and any successor thereto having substantially the same
functions.

 

  1.18. “EMEA Authority” shall mean EMEA or the applicable Regulatory Authority
(as hereinafter defined) in a country which is an EMEA member at the time in
question.

 

  1.19. “FDA” means the United States Food and Drug Administration and any
successor agency having substantially the same functions.

 

  1.20. “First Commercial Sale” means the date of the first commercial sale of
Product in the Madaus Territory by Madaus or its Affiliates, sublicensee(s) or
Marketing Distributors.

 

  1.21. “GAAP” means generally accepted accounting principles in the United
States.

 

  1.22. “Generic Competition” in any particular country shall commence on the
first date on which Generic Drugs achieve a market share in one Calendar Quarter
of [*] or greater of the total prescriptions for Product in such country (as so
shown by IMS (or IMS-equivalent) data for such prescriptions in that Calendar
Quarter).

 

  1.23. “Generic Drug(s)” means any product containing Compound that is either
defined in a particular country in the Madaus Territory as a generic drug to
Product by applicable legal texts or regulatory authorities in such country or
is AB rated or substitutable by a pharmacist for Product, other than a product
introduced in such country by Madaus, its Affiliates or sublicensees.

 

  1.24. “IND” mean Indevus’ Investigational New Drug Application [*], including
all supplements and amendments thereto.

 

  1.25. “Indevus Know-How” means all unpatented information and data, materials,
inventions, improvements and know how, (i) that are necessary or useful for the
development and/or commercialization of Product or Compound, (ii) that are owned
by Indevus at the Effective Date of this Agreement or that are generated,
developed, discovered, invented or made by or on behalf of Indevus during the
Term of this Agreement, (iii) that are in Indevus’ possession or control, and
(iv) as to which Indevus has the right to license or sublicense in the Indevus
Territory, the Madaus Territory and/or the Joint Territory, as applicable.
Indevus Know-How shall not include data, materials, inventions, improvements and
know how relating to the use of Compound in (i) a pulmonary inhalation product,
or (ii) an oral liquid formulation intended for pediatric or elderly use in
overactive bladder, incontinence or detrusor instability.

 

  1.26. “Indevus’ Manufacturing Costs” means the costs incurred by Indevus
(including all costs paid to Third Parties) in connection with or to enable the
manufacturing and supply of Bulk Drug Product, as described on Schedule 1.26.

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

3



--------------------------------------------------------------------------------

  1.27. “Indevus Territory” means the United States of America, including the
District of Columbia, and its territories and possessions.

 

  1.28. “Initial Supply Term” shall have the meaning set forth in Section 12.1.

 

  1.29. “Joint Territory” means Canada, Japan, Korea and China.

 

  1.30. “Joint Territory Agreements” means those agreements in effect as of the
Effective Date between Madaus and any Third Party covering the commercialization
of Product in any country in the Joint Territory, as listed on Schedule 1.30.

 

  1.31. “Launch” means the date of the First Commercial Sale in the applicable
country(ies) in the Madaus Territory.

 

  1.32. “Losses” means any and all damages, awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties (including penalties
imposed by any governmental authority), costs, fees, liabilities, obligations,
taxes, liens, losses, and expenses (including court costs, interest and
reasonable fees of attorneys, accountants and other experts) awarded or
otherwise paid or payable to Third Parties.

 

  1.33. “MAA” or “Marketing Approval Application” means a marketing
authorization application (including or comparable to an NDA), including all
supporting documentation and data submitted for such application to be accepted
for review or approval, filed with the requisite Regulatory Authority of any
country in the Madaus Territory, and requesting approval for commercialization
of Product in such country.

 

  1.34. “Madaus Know-How” means all unpatented information and data, materials,
inventions, improvements and know how, (i) that are necessary or useful for the
development and/or commercialization of Product, (ii) that are owned by Madaus
at the Effective Date of this Agreement or that are generated, developed,
discovered, invented or made by or on behalf of Madaus during the Term of this
Agreement, (iii) that are in Madaus possession or control, and (iv) as to which
Madaus has the right to license or sublicense in the Indevus Territory, the
Madaus Territory and/or the Joint Territory, as applicable.

 

  1.35. “Madaus License” means the license agreement dated as of November 26,
1999 by and between Madaus and Indevus, as amended in Amendment No. 1 thereto
dated as of January 19, 2004, and as further amended in the Amendment and
Agreement.

 

  1.36. “Manufacturing Payment” shall have the meaning set forth in Section 5.4.

 

  1.37. “Manufacturing Payment Term” means the period commencing on the date of
the First Commercial Sale and ending on the later of (a) [*] or (b) the last day
of the Extension Period. For purposes of this calculation, the “Extension
Period” shall be a period equal to the number of days from (i) the date of the
First Commercial Sale of SANCTURA XR™ in the Territory (as each of such terms
are defined in the Madaus License, as amended by the Amendment and Agreement),
until (ii) the date of the First Commercial Sale (as defined in this Agreement)
in either the Major European Countries or the Other Major Countries.

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

4



--------------------------------------------------------------------------------

  1.38. “Madaus Territory” means worldwide, other than the Indevus Territory and
the Joint Territory, and subject to adjustments pursuant to Section 12.4.2.

 

  1.39. “Major European Countries” means United Kingdom, Sweden, Germany,
Denmark and Spain.

 

  1.40. “Manufacturing Facility” means any manufacturing facility that is
identified in the NDA to manufacture Bulk Drug Product.

 

  1.41. “Marketing Distributor” means a Third Party to whom Madaus or its
Affiliate has granted a right to distribute, market, sell and/or promote Product
in the Madaus Territory.

 

  1.42. “Mutual Recognition Procedure” shall mean the mutual recognition
procedure for marketing authorization in accordance with Directive
No. 2003/83/EC of November 6, 2001 or any successor regulations and/or
directives.

 

  1.43. “NDA” means Indevus’ new drug application intended to be submitted to
the FDA for marketing authorization of Product in the United States, and any
amendments and supplements thereto.

 

  1.44. “Net Sales” means the actual gross amount invoiced by Madaus, its
Affiliates or its sublicensees for the commercial sale of Product in the Madaus
Territory to a Third Party, commencing upon the date of First Commercial Sale,
after deducting, in accordance with GAAP, the following:

(a) trade, cash, quantity or ordinary discounts;

(b) allowances for product returns, including allowances or credits for rejected
Product, or spoilage or recalled Product;

(c) rebates and charge backs;

(d) sales or excise taxes, VAT or other taxes, and transportation and insurance
charges and additional special transportation, custom duties, and other
governmental charges;

(e) rebates or similar payments paid in connection with sales of Product to any
governmental or regulatory authority in respect of any state or federal programs
similar to Medicare or Medicaid in the United States in any country of the
Madaus Territory; and

(f) retroactive price reductions and write-offs or allowances for bad debt, not
to exceed two percent (2%) of Net Sales.

 

5



--------------------------------------------------------------------------------

  1.45. “Other Major Countries” means Australia, Austria, India and Portugal.

 

  1.46. “Party” means Indevus or Madaus.

 

  1.47. “Product” means a controlled or extended-release oral formulation of
Compound for the treatment of overactive bladder and/or urinary incontinence
that requires a prescription from a physician or other health care professional
in the Madaus Territory, that is intended to be administered once a day, and
which (i) but for the license granted herein, cannot be manufactured, used or
sold without infringing a Valid Claim which is contained in a SANCTURA XR Patent
or (ii) utilizes the SLI Intellectual Property.

 

  1.48. “Proprietary Information” means any and all scientific, clinical,
regulatory, marketing, financial and commercial information or data, whether
communicated in writing, orally or by any other means, which is owned and under
the protection of one Party and provided to the other Party in connection with
this Agreement.

 

  1.49. “Regulatory Approval” means (i) in the case of the Major European
Countries, approval of the MAA by the EMEA in such Major European Countries
(and/or the applicable Regulatory Authorities in any Major European Country not
failing to provide or rejecting such approval), or (ii) in any other
country(ies) of the Madaus Territory, such approvals of the MAA by Regulatory
Authorities as are required to market Product in such country; in each case
including any required pricing and reimbursement approvals.

 

  1.50. “Regulatory Authority” means the FDA and/or any other governmental
regulatory authority, court, arbitrator, agency, commission, official or other
instrumentality of any federal, state, county, city or other political
subdivision, domestic or foreign, that performs a function for such political
subdivision similar to the function performed by the FDA for the United States
with regard to the approval, licensing, registration or authorization to
develop, test, manufacture, package, market, distribute, use, store, import,
transport or sell Product in the Madaus Territory or with respect to the
approval of pricing or reimbursement for such product.

 

  1.51. “Renewal Supply Term” shall have the meaning set forth in Section 12.1.

 

  1.52. “Royalty Year” means (i) for the year in which the First Commercial Sale
occurs (the “First Royalty Year”), the period commencing with the first day (the
“Commencement Date”) of the Calendar Quarter in which such First Commercial Sale
occurs and expiring on the last day of the twelfth (12th) month following the
Commencement Date; and (ii) for each subsequent year, each successive twelve
(12) month period commencing on the date immediately following the last day of
the First Royalty Year.

 

  1.53. “Samples” means units of Product distributed or provided to health care
professionals in the Madaus Territory for dispensing, in turn, to patients for
“trial use” at no cost to the patient as well as units distributed or provided
for development, testing, clinical trials or as donations (for example, to
non-profit institutions or government agencies for non-commercial purposes).

 

6



--------------------------------------------------------------------------------

  1.54. “SANCTURA XR Patents” means all patents and patent applications in any
country in the Madaus Territory that, as of the Effective Date or at any time
during the Term of this Agreement (a) are owned by Indevus or to which Indevus
through license has rights in the Madaus Territory from a Third Party, and
(b) that are necessary for the use or commercialization of Product or would be
infringed by the importing, marketing, offering for sale or sale of Product in
any country in the Madaus Territory, including (x) all patents that are
Development Patents or Licensed Patents (each as defined in the Supernus
Agreement), and (y) all certificates of invention and applications for
certificates of invention, substitutions, divisions, continuations,
continuations-in-part, patents issuing thereon or reissues or reexaminations
thereof and any and all supplementary protection certificates or the like of any
such patents and current and future patent applications, including the patents
and patent applications listed on Schedule 1.54.

 

  1.55. “SEC” means the US Securities and Exchange Commission or any successor
agency.

 

  1.56. “SLI Intellectual Property” shall have the meaning ascribed to such term
in the Supernus Agreement.

 

  1.57. “Specifications” means the procedures, requirements, standards, quality
assurance and quality release specifications of the Bulk Drug Product as set
forth on Schedule 1.57, along with any agreed amendments or modifications
thereto. Schedule 1.57 sets forth the Specifications as of the Effective Date,
which are the specifications set forth in the NDA. The Specifications shall mean
the Specifications included in the NDA that is approved by the FDA. Regardless
of the Specifications, Madaus shall have the option to purchase from Indevus
during the Supply Term, subject to the provisions of Section 5.4.5 and 5.6,
either (a) capsules of Bulk Drug Product marked with the designation “SANCTURA
XR”; (b) unmarked capsules of Bulk Drug Product; or (c) capsules of Bulk Drug
Product marked with another designation selected by Madaus, in each case in
accordance with the terms of this Agreement.

 

  1.58. “Supernus Agreement” means the Development and License Agreement by and
between Indevus and Supernus Pharmaceuticals, Inc. (f/k/a Shire Laboratories
Inc.) (“Supernus”) effective as of March 11, 2003, including any amendments
thereto, a copy of which has previously been provided to Madaus.

 

  1.59. “Supernus Side Agreement” means the Side Agreement dated as of the
Effective Date by and among Indevus, Madaus and Supernus.

 

  1.60. “Supernus Payments” means amounts payable by Indevus to Supernus
pursuant to the Supernus Agreement with respect to the Madaus Territory or the
Joint Territory, as applicable.

 

  1.61. “Supply Price” shall have the meaning set forth in Section 5.4.

 

  1.62. “Supply Term” means the Initial Supply Term and any Renewal Supply
Term(s).

 

7



--------------------------------------------------------------------------------

  1.63. “Third Party(ies)” means a person or entity who or which is neither a
Party nor an Affiliate of a Party.

 

  1.64. “Trademark” means the trademark SANCTURA XR™ and any related trademark,
symbol, logo trade dress and/or trade name that Indevus may adopt and register
for use in the promotion of Product.

 

  1.65. “Valid Claim” means a claim of (i) an issued and unexpired and not
lapsed (unless reinstated) patent included within the SANCTURA XR Patents, which
has not been revoked or held unenforceable or invalid by a decision of a court
or other governmental agency of competent jurisdiction, and which has not been
disclaimed, denied or admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise or (ii) any patent application which shall not have been
abandoned, cancelled, withdrawn or pending for more than five (5) years from the
earliest priority date claimed for such application.

Where words and phrases are used herein in the singular, such usage is intended
to include the plural forms where appropriate to the context, and vice versa.
The words “including”, “includes” and “such as” are used in their non-limiting
sense and have the same meaning as “including without limitation” and “including
but not limited to”. References to Articles, Sections, subsections, and clauses
are to the same with all their subparts as they appear in this Agreement.
“Herein” means anywhere in this Agreement. “Hereunder” and “hereto” means under
or pursuant to any provision of this Agreement.

ARTICLE II

LICENSE; SUBLICENSES

 

  2.1. License Grant. Indevus hereby grants to Madaus an exclusive license under
the SANCTURA XR Patents and the Indevus Know-How to use, develop, import, offer
for sale, sell, or have sold Product, into and throughout the Madaus Territory;
provided, however, that Indevus shall retain such rights in the Madaus Territory
as are reasonably necessary for Indevus to exercise its rights and perform its
obligations as set forth in this Agreement. If Madaus has the right to use a
second source of Bulk Drug Product pursuant to the terms of this Agreement, such
license shall include also the right to make and have made Product in the Madaus
Territory, pursuant to such SANCTURA XR Patents and Indevus Know-How.

 

  2.2. Sublicense under Supernus Agreement. The license granted to Madaus under
Section 2.1 includes a sublicense by Indevus of Indevus’ rights under the
Supernus Agreement to the SLI Intellectual Property, solely to use, develop,
import, offer for sale, sell, or have sold Product into and throughout the
Madaus Territory. Madaus acknowledges that it is a sublicensee under the
Supernus Agreement to the extent stated in the foregoing sentence and agrees
that its rights are limited (and that any sublicensee of Madaus’ rights under
this Agreement shall be limited) by the terms and conditions of the Supernus
Agreement, to the same extent as Indevus is limited by such terms and
conditions, as such terms apply to the sublicense granted to Madaus hereunder,
subject

 

8



--------------------------------------------------------------------------------

to the terms of the Supernus Side Agreement. Notwithstanding anything to the
contrary in this Agreement (except as set forth in the Supernus Side Agreement),
the rights and licenses granted by Indevus to Madaus hereunder are subject to
the terms, conditions and provisions of the Supernus Agreement such that Madaus
shall be subject to any restrictions or limitations on the rights granted to
Indevus under the Supernus Agreement expressly applicable to sublicensees or
sub-sublicensees (other than the Supernus Payments). The Parties acknowledge and
agree that amounts equal to the amounts of the Supernus Payments with respect to
the Madaus Territory accruing after the date hereof with respect to such period
are required to be paid by Madaus to Indevus hereunder.

 

  2.3. Sublicenses. Subject to and consistent with the terms and conditions of
this Agreement, Madaus shall have the right to grant sublicenses of any of the
rights granted to Madaus under Section 2.1 above and Section 3.1.2 below to
Affiliates or any Third Party to develop, use, import, offer for sale, market,
and sell Product in the Madaus Territory provided, however, that any sublicensee
is bound by all of the terms, conditions, obligations, restrictions and other
covenants of this Agreement that protect or benefit Indevus’ rights and
interests, including the obligations under the Supernus Agreement, and that
Madaus shall remain responsible for the performance by the sublicensee of such
obligations.

 

  2.4. Limitation. Nothing in this Agreement shall be deemed to constitute the
grant of any license or other right to either Party, to or in respect of any
product, patent, trademark, Proprietary Information of the other Party, except
as expressly set forth herein.

ARTICLE III

TRADEMARKS

 

  3.1. Ownership; License.

3.1.1 Indevus shall own and, in its discretion, shall file, register and
maintain appropriate registrations of the Trademark in the Madaus Territory and
the Joint Territory for use on and in connection with the marketing, sale,
advertising and/or promotion of Product in the Madaus Territory.

3.1.2 Indevus hereby grants to Madaus an exclusive right and license to use the
Trademark solely in connection with the marketing, sale, advertising and/or
promotion of Product in the Madaus Territory. Madaus may, at its sole option,
use the Trademark on and in connection with the commercialization of Product in
the Madaus Territory provided, however, that Madaus agrees not to assign or
transfer any of its rights in and to the Trademark and/or any associated
registrations or applications to any Third Party, except in connection with a
permitted assignment of this Agreement as a whole. The rights to use of the
Trademark hereunder are subject to the laws of the countries in the Madaus
Territory.

 

9



--------------------------------------------------------------------------------

3.1.3 Madaus acknowledges that Indevus owns all rights, title and interests in
and to the Trademark in the Madaus Territory and the Joint Territory and that
nothing in this Agreement grants Madaus or any persons or entity any rights,
title or interest therein, except as specifically set forth in Section 3.1.2.
Except as specifically set forth in this Agreement, Madaus and its Affiliates
shall not, either during the Term of this Agreement or at any time thereafter,
use, attempt to register, or register, as a trade/service mark, corporate name,
trade name or domain name, or challenge or contest the validity of, the
Trademark or any other trade names/marks and/or logos of Indevus, or any
trademarks confusingly similar to SANCTURA XR™, or assist any Third Party in
doing any of the foregoing. Madaus acknowledges that any use of the Trademark,
and any goodwill associated with such use, shall vest in and inure to the
benefit of Indevus.

3.1.4 If Madaus uses a trademark other than the Trademark in connection with the
commercialization of Product in the Madaus Territory, Indevus acknowledges that
as between the Parties, Madaus shall own all rights, title and interests in and
to the trademark (except to the extent it is a trademark already owned,
registered, licensed, or used with a trademark (™) designation by Indevus) and
that nothing in this Agreement grants Indevus or any persons or entity any
rights, title or interest therein. Except as set forth in the Madaus License and
in the Supply Agreement as of December 16th, 2002 between the Parties, Indevus
and its Affiliates shall not, either during the Term of this Agreement or at any
time thereafter, use, attempt to register, or register, as a trade/service mark,
corporate name, trade name or domain name, or challenge or contest the validity
of, any such trademark used by Madaus or any other trade names/marks and/or
logos of Madaus, or any trademarks confusingly similar to any such trademark
selected by Madaus, or assist any Third Party in doing any of the foregoing.
Indevus acknowledges that any use of that trademark, and any goodwill associated
with such use, shall vest in and inure to the benefit of Madaus.

3.1.5 If and to the extent Madaus uses the Trademark, (a) packaging materials,
package inserts, labels and marketing, sales, advertising and promotional
materials relating to Product distributed in the Madaus Territory or the Joint
Territory and bearing the Trademark shall display the Trademark only in a form
and style and with a placement determined solely by Indevus, and (b) the
appearance of the Trademark and any other Indevus’ trademarks, trade dress,
style of packaging and the like with respect to Product shall be determined by
Indevus, subject to the terms of this Section 3. Regardless of whether Madaus
uses the Trademark, Madaus will include on its packaging relating to Product a
mutually agreed-upon reference to the SANCTURA XR Patents licensed by Indevus to
Madaus hereunder.

 

  3.2. Trademark Infringement.

3.2.1 Madaus shall promptly notify Indevus of any actual, alleged or threatened
infringement of the Trademark or of any unfair trade practices, passing off of
counterfeit goods, or similar offenses of which it becomes aware. Indevus
reserves the right to determine, in its sole discretion, whether to and to what
extent to institute, prosecute or defend any actions or proceedings involving or
affecting any rights relating to the Trademark in the Madaus Territory. Upon
Indevus’ reasonable request, Madaus shall

 

10



--------------------------------------------------------------------------------

       cooperate with and assist Indevus in any of Indevus’ enforcement efforts
with respect to the Trademark. Money damages so recovered shall be allocated in
the same manner set forth in Section 11.3.5.

3.2.2 Indevus shall promptly notify Madaus of any actual, alleged or threatened
infringement of the trademark Madaus may use in lieu of the Trademark or of any
unfair trade practices, passing off of counterfeit goods, or similar offenses of
which it becomes aware in connection with the Product. Madaus reserves the right
to determine, in its sole discretion, whether to and to what extent to
institute, prosecute or defend any actions or proceedings involving or affecting
any rights relating to its trademark.

 

  3.3. Competing Marks. Madaus shall not market, promote, sell and/or
distribute, or authorize or permit another to market, promote, sell and/or
distribute, any product other than Product under the Trademark or any
confusingly similar trade names/marks and/or logos. Except as provided by
Section 4.7.6, and subject to the other terms and conditions of this Agreement,
Madaus shall, however, be free to market, promote, sell and/or distribute, and
authorize and permit another to market, promote, sell and/or distribute, any
product including the Product in the Madaus Territory under a trademark other
than the Trademark so long as it is not confusingly similar to the Trademark.

ARTICLE IV

DEVELOPMENT AND REGULATORY MATTERS; COMMERCIALIZATION

 

  4.1. Exchange of Information. Within ten (10) Business Days after execution of
this Agreement, Indevus shall disclose to Madaus in English and in writing all
Indevus Know-How not previously available or made available to Madaus. Within
ten (10) Business Days after submission with the FDA of Indevus’ NDA for
Product, Indevus shall provide Madaus with a copy of such NDA. As Indevus
develops further Indevus Know-How, it shall promptly disclose it to Madaus in
English and in writing.

 

  4.2. Development. To the extent Madaus determines to commercialize the Product
in a country in the Madaus Territory, Madaus will be responsible for all
preclinical development, toxicology and clinical development required for such
commercialization. The progress and results of such development and regulatory
submissions and review, as well as such other information reasonably requested
by Indevus relating to the progress, goals or performance of such development,
will be reported to Indevus at meetings of the Development Committee.

 

  4.3. Development Committee. The Parties agree to establish a development
committee (the “Development Committee”) to facilitate the development and
Regulatory Approval of Product in the Madaus Territory and/or Joint Territory as
follows:

4.3.1 Composition of the Committee. The Development Committee shall be comprised
of two (2) named representatives of Indevus and two (2) named representatives of
Madaus, all of whom shall be qualified to appropriately represent such party at
the Development Committee level. The initial representatives for each Party

 

11



--------------------------------------------------------------------------------

       hereto shall be set forth on Schedule 4.3. Each Party may substitute one
or more of its representatives, in its sole discretion, effective upon written
notice to the other Party of such change. Additional representatives or
consultants may from time to time, by mutual consent of the Parties, be invited
to attend Development Committee meetings, subject to compliance with Article
VIII. The Development Committee shall use its reasonable efforts in good faith
to resolve by consensus any issue relevant to the development of the Product in
the Madaus Territory and/or Joint Territory.

4.3.2 Development Committee Resolution. If the Development Committee is unable
to reach unanimous agreement on any issue relating to the development and/or
Regulatory Approval of Product in the Madaus Territory or the Joint Territory,
notwithstanding the exercise of its reasonable efforts as provided in
Section 4.3.1, then no action shall be taken with respect to the particular
development or Regulatory Approval issue.

4.3.3 Meetings and Costs. Either Party shall have the right to call meetings of
the Development Committee upon reasonable advance notice to the other Party,
with the location for such meetings alternating between Madaus and Indevus
facilities (or such other locations as are determined by the Development
Committee), until the expiration of the earlier of (a) the Initial Supply Term;
(b) the last Launch of Product in the Major European Counties, the Other Major
Countries or the Joint Territory or (c) the fifth anniversary of the Effective
Date (or such other date as to which the Parties may mutually agree).
Alternatively, the Development Committee may meet by means of conference call or
other similar communications equipment. Any costs incurred by either Party in
connection with meetings of the Development Committee shall be borne by the
respective Party incurring such cost.

4.3.4 Development Committee Responsibilities. The Development Committee shall be
responsible for overseeing the development and Regulatory Approval of Product in
the Madaus Territory and/or Joint Territory, including review and approval of
all clinical protocols, regulatory progress and regulatory strategy, drafts of
submissions of Product prescribing information and other regulatory
correspondence and proposed responses thereto.

 

  4.4. Regulatory Matters. Subject to the terms of Section 4.3 and 12.4.2,
Madaus shall own, control and retain primary legal and financial responsibility
for the preparation, filing and prosecution and maintenance of all filings and
regulatory applications required to obtain and maintain authorization to
develop, sell and use Product in the Madaus Territory. Madaus shall notify
Indevus within five (5) Business Days after the submission of any MAAs, the
receipt of any Regulatory Approvals and of the dates of First Commercial Sale in
each country in the Madaus Territory. Subject to the terms of Section 4.3,
Madaus shall be solely responsible for filing all reports required to be filed
in order to maintain any Regulatory Approvals granted for Product in the Madaus
Territory, for all promotional materials for Product in the Madaus Territory,
and for all interactions with Regulatory Authorities in the Madaus Territory
regarding such Regulatory Approvals and approval of all such promotional
materials. Madaus shall promptly notify Indevus with respect to any material
changes or material problems that

 

12



--------------------------------------------------------------------------------

     may arise in connection with its MAAs or Regulatory Approvals in any
country in the Madaus Territory. Except as otherwise provided in Article VII or
Section 12.4.2 of this Agreement, Indevus shall have no ownership rights to such
MAAs or Regulatory Approvals, but shall have the right to reference such MAAs or
Regulatory Approvals in Indevus’ regulatory filings in the Indevus Territory, if
required.

 

  4.5. Adverse Drug Experiences and Safety Reporting. Each Party shall maintain
a safety database for Product. Indevus and Madaus agree to promptly exchange all
relevant information that relates to the safety of Product, including all
adverse reaction reports. With respect to adverse drug experiences reports
relating to Product, the Parties will agree, within six (6) months after the
Effective Date but in any event no later than the commencement of any clinical
trials in the Madaus Territory, on operating procedures for the exchange of
safety information between the Parties sufficient to enable each Party to comply
with its legal obligations to report to the appropriate Regulatory Authorities
in the countries in which Product is being developed or commercialized by such
Party, in accordance with the appropriate laws and regulations of the relevant
countries and authorities. These operating procedures will (a) include measures
necessary for each Party to comply with such laws and regulations as apply to
such Party; (b) define responsibilities for adverse experience handling for
initial, follow-up and/or periodic submission to government agencies of
significant information on Product from pre clinical laboratory, animal
toxicology and pharmacology studies and Pre-clinical Development; (c) include
arrangements for the exchange of serious and non-serious cases including formats
and timelines, Periodic Safety Update Reports, Periodic Reports and answers to
safety related queries by Regulatory Authorities; and (d) be promptly amended as
changes in legal obligations require or as otherwise agreed by the Parties.

 

  4.6. Regulatory Cooperation. Each Party shall inform the other Party, within
two (2) Business Days, of its receipt of any information that: (a) raises any
material concern regarding the safety or efficacy of Product; (b) concerns
suspected or actual Product tampering or contamination or similar problems with
respect to Compound or Product; (c) is reasonably likely to lead to a recall or
market withdrawal of Product; or (d) concerns any ongoing or potential
Regulatory Authority investigation, inspection, detention, seizure or injunction
involving Compound or Product.

 

  4.7. Commercialization.

4.7.1 Madaus shall use reasonable commercial efforts consistent with normal
business practices to develop and commercialize Product in the Madaus Territory.
Where in this Section 4.7 Madaus is required to use reasonable commercial
efforts consistent with normal business practices, such level of effort will be
consistent with the level of effort used by Madaus in connection with other
products of Madaus of similar importance which Madaus intends to launch and sell
in the Madaus Territory, or in the absence of any such similar product then such
effort shall be assessed by reference to good business practice in the light of
all the circumstances then in effect.

 

13



--------------------------------------------------------------------------------

4.7.2 In addition to and not in lieu of the obligations set forth in
Section 4.7.1, Madaus shall:

 

  (a) submit an MAA under the Centralized Procedure or Mutual Recognition
Procedure with an EMEA Authority within nine (9) months after receipt by Madaus
of the initial NDA submitted by Indevus with the FDA;

 

  (b) Launch Product in the Major European Countries within six (6) months after
Regulatory Approval has been obtained in the applicable jurisdiction;

 

  (c) submit an MAA in the Other Major Countries within twelve (12) months after
receipt by Madaus of the NDA submitted by Indevus with the FDA;

 

  (d) Launch Product in the Other Major Countries within six (6) months after
Regulatory Approval has been obtained in the applicable jurisdiction;

 

  (e) expend, in connection with launch of Product, such amounts as are
commercially reasonable in connection with the marketing and promotion of
Product, with the objective of promoting the therapeutic profile and benefits of
Product in the most commercially beneficial manner;

 

  (f) provide Indevus with an annual written report and confer with Indevus at
least quarterly to summarize and update the status of Madaus’ regulatory and
commercialization efforts and activities with respect to Product; and

 

  (g) within fifteen (15) days after the end of each month, provide Indevus with
unaudited monthly sales reports of Net Sales in the Madaus Territory, including
a report as to the number of Samples distributed during such month.

4.7.3 In the event that Madaus determines not to or fails to fulfill any of its
obligations set forth in Section 4.7.2 with respect to any country in the Madaus
Territory, Indevus shall have the right to terminate this Agreement with respect
to such country by providing forty-five (45) days written notice of such
election to Madaus. In such event, the provisions of Section 4.7.4 and 12.4.2
shall be applicable. Madaus shall inform Indevus promptly of any determination
not to, or failure to, fulfill its obligations under Section 4.7.2 with respect
to any country in the Madaus Territory. Such determination or failure by Madaus
shall not constitute a breach of Section 4.7.2 with respect to such country and,
subject to the provisions of Section 4.7.4, no damage claims or other claims for
payment shall be based on such determination or failure, except to the extent
such determination or failure is associated with or results in a breach of any
other provision of

 

14



--------------------------------------------------------------------------------

     this Agreement, including Section 4.7.1 or any obligation under Article V
or Article VI. The foregoing right to terminate with respect to a country in the
Madaus Territory shall not apply if Madaus’s determination or failure is due
substantially to Indevus’ inability to obtain one or multiple of one batch
production, as may be requested by Madaus, pursuant to the last sentence of
Section 5.6.2. unless a third party is willing and able to fulfill (and does in
fact fulfill) said obligations with respect to said country on the terms last
offered to Madaus.

4.7.4 Notwithstanding (a) any determination by Madaus not to meet, or any
failure of Madaus to meet, any of the obligations set forth in Section 4.7.2
with respect to any country, and/or (b) any election by Indevus to terminate the
Agreement with respect to such country, any milestone payments otherwise due
pursuant to Section 6.1 with respect to such country (or any jurisdiction that
includes such country) shall nevertheless be paid by Madaus, subject, however to
the next sentence. As to any country as to which Madaus has made such milestone
payment, but determined not to meet, or failed to meet, any of the obligations
set forth in Section 4.7.2 with respect to such country, Indevus shall reimburse
Madaus fifty percent (50%) of any milestone or similar payments Indevus receives
during the Term from any Third Party with respect to marketing Product in that
country promptly upon receipt thereof.

4.7.5 If Madaus, its Affiliates or their respective Marketing Distributors sell
Product to a customer who also purchases other products or services from any
such entity, Madaus agrees not to, and to require its Affiliates and their
Marketing Distributors not to, discount or price Product in a manner that is
intended to disadvantage Product in order to benefit sales or prices of other
products offered for sale by Madaus, its Affiliates or their Marketing
Distributors to such customer.

4.7.6 Subject to the terms of this Section 4.7.6, Madaus will not (and will
ensure that its Affiliates do not) at any time during the Term of this
Agreement, directly or indirectly, in any country in the Madaus Territory or the
Joint Territory, or in any country as to which this Agreement has been
terminated in accordance with Sections 4.7.3 and 12.4.2, develop, manufacture,
use, market, import/export, offer for sale, sell or distribute, any Competing
Product, nor cause any Competing Product to be developed, manufactured,
distributed, marketed or sold on its own behalf or on behalf of any Third Party
through any distributor or chain of distribution. Notwithstanding the foregoing,
in the event that Madaus purchases a Third Party or is purchased by, or takes
control of or becomes controlled by a Third Party, which has developed or
commercialized (and is continuing to sell), a Competing Product (directly or
indirectly) in a country in the Madaus Territory, then Madaus or such Third
Party shall, within six (6) months after such event either (i) cease marketing,
or cause its applicable Affiliate to cease marketing, the Competing Product in
that country; (ii) divest, or cause its applicable Affiliate to divest, the
Competing Product in that country; or (iii) give up Madaus’ rights with respect
to Product in that country effective automatically at the end of such six
(6) month period, in which case the provisions of Section 12.4.2 shall be
applicable.

 

15



--------------------------------------------------------------------------------

ARTICLE V

MANUFACTURE AND SUPPLY

 

  5.1. Manufacturing Responsibility. Subject to the terms and conditions of this
Agreement, during the Supply Term Indevus or its designees shall have the
exclusive right to, shall be responsible for, and shall use commercially
reasonable efforts to, manufacture and supply all Bulk Drug Product required for
development and commercialization of Product in the Madaus Territory and the
Joint Territory. Subject to the terms and conditions of this Agreement, during
the Supply Term, Madaus shall purchase all of its requirements of Bulk Drug
Product for use in the Madaus Territory or the Joint Territory exclusively from
Indevus.

 

  5.2. Third Party Manufacturers. The obligation set forth in Section 5.1 shall
be subject to the Manufacturing Facility’s being in compliance with cGMP and all
other regulatory requirements including successful regulatory inspection by the
FDA of any such facility. The Parties acknowledge and agree that Indevus intends
to obtain Bulk Drug Product from Third Party manufacturers, but has not yet
entered into agreements with any Third Party manufacturers with respect to such
Bulk Drug Product.

 

  5.3. Second Source. Madaus reserves the right to appoint a second source
supplier of Bulk Drug Product (a) if Indevus fails after reasonable prior
written notice (i) to meet FDA regulatory requirements with respect to
production of Bulk Drug Product or (ii) is unable to deliver Bulk Drug Product
in quantities which satisfy Madaus’ reasonable commercial requirements for Bulk
Drug Product, or (b) pursuant to the provisions of Section 5.4.2. If Madaus
appoints a second source supplier pursuant to the immediately preceding
sentence, Indevus has the right to receive an adequate royalty, not to exceed 1%
of Net Sales, for giving such a manufacturing license relying on Indevus
Know-How, in addition to any royalties required under the Supernus Agreement.

 

  5.4. Supply Price. The supply price for all Bulk Drug Product supplied during
the Supply Term by Indevus under this Agreement (the “Supply Price”) shall equal
the sum of (a) Indevus’ Manufacturing Costs, plus (b) [*] of Bulk Drug Product
purchased and used for commercial sales of Product (the “Manufacturing
Payment”), subject to the following:

5.4.1 During the Initial Supply Term, except as otherwise set forth herein, the
portion of the Supply Price allocated to Indevus’ Manufacturing Costs shall not
exceed [*] of Bulk Drug Product (the “Manufacturing Costs Cap”).

5.4.2 During any Renewal Supply Term, the Supply Price shall be calculated as
follows:

 

  (a) During any portion of any Renewal Supply Term that expires on or prior to
the expiration of the Manufacturing Payment Term in which Indevus’ Manufacturing
Costs exceed the Manufacturing Costs Cap, the Supply Price shall equal the sum
of: (i) Indevus’ Manufacturing Costs (which shall in this case not be subject to
the Manufacturing

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

16



--------------------------------------------------------------------------------

Costs Cap) plus (ii) the Manufacturing Payment, provided that the Manufacturing
Payment shall be reduced by the amount by which Indevus’ Manufacturing Costs
exceed the Manufacturing Costs Cap. If the Manufacturing Payment would be
reduced to zero, Madaus shall have the right to appoint a second source supplier
of Bulk Drug Product, provided, however, that in such event, Madaus shall
continue to remain liable for any outstanding Binding Portion of a Forecast or
Purchase Order.

If any portion of such Renewal Supply Term occurs prior to [*], the provisions
of Section 3.7(b)(ii)(E) of the Madaus License, as amended by the Amendment and
Agreement, shall also be applicable. For example, if during any portion of any
Renewal Supply Term that expires on or prior to the expiration of the
Manufacturing Payment Term, Indevus’ Manufacturing Costs equal [*] of Bulk Drug
Product, the Manufacturing Payment will be reduced by [*] and, accordingly, the
Supply Price will equal [*] (Indevus’ Manufacturing Costs of [*] plus the
reduced Manufacturing Payment of [*] If such period is prior to [*], then the
Additional Payment (as defined in the License Agreement, as amended by the
Amendment and Agreement), shall also be reduced by [*]

 

  (b) During any portion of any Renewal Supply Term that commences after the
expiration of the Manufacturing Payment Term, the Supply Price for all Bulk Drug
Product supplied by Indevus under this Agreement shall equal Indevus’
Manufacturing Costs, and the Manufacturing Costs Cap shall not be applicable. If
Indevus’ Manufacturing Costs exceed [*] of Bulk Drug Product (subject to
adjustment as set forth in the next paragraph), Madaus shall have the right to
appoint a second source supplier of Bulk Drug Product, provided, however, that
in such event, Madaus shall continue to remain liable for any outstanding
Binding Portion of a Forecast or Purchase Order.

The adjustment applicable to this Section 5.4.2(b) shall be calculated based on:

 

  (i) with respect to [*] the average of: (A) the number obtained by
(i) dividing the consumer price index (“Verbraucherindex” 2000=100) as available
on the German Federal Statistics Office (“Statistisches Bundesamt Deutschlands”)
website at http://www.destatis.de/indicators/d/pre110ad.htm (the “Website”) with
respect to the month most recently reported on the Website on the date of such
inflation adjustment by (ii) the same index with respect to the most recent
month reported on the Website for September 2011,

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

17



--------------------------------------------------------------------------------

       multiplied by (iii) [*] and (B) the increase in Indevus’ Manufacturing
Costs from September 2011 until the date of any calculation required by this
Section 5.4.2(b); and

 

  (ii) with respect to [*] the average of (A) the number obtained by
(i) dividing the consumer price index (“Verbraucherindex” 2000=100) as available
on the German Federal Statistics Office (“Statistisches Bundesamt Deutschlands”)
website at http://www.destatis.de/indicators/d/pre110ad.htm (the “Website”) with
respect to the month most recently reported on the Website on the date of such
inflation adjustment by (ii) the same index with respect to the most recent
month reported on the Website for [*], multiplied by (iii) [*]and (B) the
increase in Indevus’ Manufacturing Costs from [*] until the date of any
calculation required by this Section 5.4.2(b).

 

  (iii) The same adjustment shall be made annually and shall apply as to each
new one-year period during any Renewal Supply Term commencing after the
expiration of the Manufacturing Payment Term. An example of this adjustment, for
illustrative purposes only, is set forth on Schedule 5.4.2(b).

5.4.3 Indevus will use commercially reasonable efforts, consistent with its
agreements with Third Party manufacturers, to achieve production, volume and
other efficiencies in the manufacturing of the Bulk Drug Product which, to the
extent resulting in a reduction in Indevus’ Manufacturing Costs, shall result in
a corresponding reduction in the portion of the Supply Price allocated to
Indevus’ Manufacturing Costs.

5.4.4 With respect to Bulk Drug Product used in the Madaus Territory for
Samples, such Bulk Drug Product (a) will not be subject to the Manufacturing
Payment, and (b) will be provided to Madaus for a supply price equal to Indevus’
Manufacturing Costs; provided, however, that during each year of the Initial
Supply Term, the Manufacturing Costs Cap shall be applicable to quantities of
Bulk Drug Product used as Samples during that year that are less than ten
percent (10%) of Madaus’ aggregate annual quantities of Bulk Drug Product
purchased for such year hereunder. Any quantities of Bulk Drug Product used as
Samples exceeding such amount shall not be subject to the Manufacturing Costs
Cap.

5.4.5 With respect to Bulk Drug Product that are, in accordance with Madaus’
forecasts and Purchase Orders as provided herein, requested to be marked with a
designation other than the SANCTURA XR designation (“Madaus Marked Capsules”),
Madaus shall, in addition to the Supply Price (as adjusted in accordance with
Section 5.4.2), be responsible for and shall pay Indevus within

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

18



--------------------------------------------------------------------------------

thirty (30) days after being invoiced, (a) the difference between (i) the amount
of Indevus’ Manufacturing Costs that are associated with the production of
Madaus Marked Capsules, and (ii) the amount of Indevus’ Manufacturing Costs that
would have been associated with the production of Bulk Drug Product capsules
marked with the SANCTURA XR designation, and (b) any additional costs incurred
by Indevus that are not included in Indevus’ Manufacturing Costs but are
associated with the production of Madaus Marked Capsules, including
manufacturing, testing and storing such Madaus Marked Capsules, as well as any
testing or regulatory filings required by any Regulatory Authority. For example,
if at any time during the Initial Supply Term, Madaus is purchasing Madaus
Marked Capsules under this Agreement, Indevus’ Manufacturing Costs associated
with the production of Madaus Marked Capsules are [*]and Indevus’ Manufacturing
Costs that would have been associated with the production of the same quantity
of Bulk Drug Product capsules marked with the SANCTURA XR designation are [*]
then, in addition to the Supply Price for such Madaus Marked Capsules, Madaus
shall pay Indevus an additional [*] of Madaus Marked Capsules.

5.4.6 Sales of Bulk Drug Product between Madaus and its Affiliates or licensees
or sublicensees, or among such Affiliates and licensees or sublicensees, shall
not be considered sales of Bulk Drug Product for purposes of calculating the
Manufacturing Payment, but in such cases the Manufacturing Payment shall be
calculated on the number of capsules of Product sold by such Affiliates or
licensees or sublicensees to Third Parties who are not a Madaus licensee or
sublicensee.

 

  5.5. Forecasts.

5.5.1 Forecasts Prior to Launch. Not later than thirteen (13) months prior to
the estimated Launch of Product in the first country in the Madaus Territory,
Madaus shall provide Indevus a written forecast of its estimated requirements
for Bulk Drug Product for the six (6) consecutive Calendar Quarters commencing
with the Calendar Quarter in which such Launch is estimated to occur, broken
down on a quarterly basis. Not less than ten (10) months prior to the estimated
Launch of Product in such country, Madaus shall provide Indevus with an updated
forecast (the “Launch Forecast”) of its estimated requirements of Bulk Drug
Product for each such six (6) Calendar Quarters, broken down on a quarterly
basis. Not less than three (3) months prior to the estimated Launch of Product
in such country, Madaus shall provide Indevus with a forecast of its estimated
requirements of Bulk Drug Product for the six (6) consecutive Calendar Quarters
commencing at the beginning of the Calendar Quarter that is at least nine
(9) months after the date of such forecast, broken down on a quarterly basis.

5.5.2 Forecasts After Launch. Within thirty (30) days after the initial Launch
of Product in the Madaus Territory and thereafter on a quarterly basis during
the Supply Term, Madaus shall provide Indevus with an updated rolling forecast
of its estimated requirements of Bulk Drug Product, broken down on a quarterly
basis, for six (6) consecutive calendar quarters (commencing at the beginning of
the first complete Calendar Quarter that commences after at least nine
(9) months after the date of such forecast, broken down on a quarterly basis.

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

19



--------------------------------------------------------------------------------

5.5.3 Firm Commitment. To the extent any forecast required hereunder (commencing
with the Launch Forecast) is required to be provided to Indevus for any period
for which Indevus is required to provide a binding forecast to its Third Party
manufacturers for Compound or Bulk Drug Product (i.e., that portion of the
forecast is required to constitute a firm order and/or binding commitment to
submit purchase orders for the aggregate quantities specified therein), the
corresponding period of the forecast provided hereunder shall also be binding
(the “Binding Portion”). For example, if the first two (2) Calendar Quarters of
any forecast provided by Indevus to a Third Party manufacturer is deemed under
Indevus’ agreement with such Third Party to be a binding forecast, then the
first two (2) Calendar Quarters of the forecast required hereunder for the
comparable period shall constitute the “Binding Portion” and the following four
(4) Calendar Quarters of such forecast shall be non-binding, good faith
estimates for planning purposes only and shall not constitute binding
commitments by Madaus to purchase Bulk Drug Product. Subject to the foregoing,
each forecast provided by Madaus shall supersede any previous forecast. Each
forecast provided by Madaus shall designate the quantities of Bulk Drug Product
that Madaus desires to be either (a) marked with the SANCTURA XR designation;
(b) unmarked; and/or (c) marked with a designation other than the SANCTURA XR
designation.

5.5.4 Coordination With Other Agreements. The provisions of Sections 5.5, 5.6,
5.9 and 5.10.3 are based on Indevus’ current negotiations with Third Party
manufacturers. Indevus agrees to provide Madaus with copies of the provisions of
those contracts relating to forecasts, purchase orders, minimum batch
quantities, failure to place purchase orders and acceptance or rejection,
promptly after their conclusion and signing by all parties thereto. If those
provisions change in any material respect in terms of minimum batch quantities,
timing and/or the binding nature of forecasts or purchase orders required to be
provided by Indevus to such Third Party manufacturers, from those on which
Sections 5.5, 5.6, 5.9 and 5.10.3 are based, the Parties will amend these
Sections to comply and/or coordinate with such changes, with such amendment to
be entered into promptly after such conclusion and signing. Notwithstanding the
foregoing, a delay in executing such amendment shall not adversely affect the
Parties’ rights or obligations hereunder.

 

  5.6. Purchase Orders.

5.6.1 Subject to the terms and conditions of this Agreement, Madaus shall be
bound to order one hundred percent (100%) of the forecasted quantities of Bulk
Drug Product that are subject to a Binding Portion of the Launch Forecast or a
rolling forecast. At least two hundred eighty (280) days prior to the desired
delivery date, Madaus shall submit a firm, binding, non-cancelable purchase
order of its requirements for Bulk Drug Product (“Purchase Order”) specifying
(a) requested delivery dates for each batch and (b) the quantities of Bulk Drug
Product that Madaus desires to be either (i) marked with the SANCTURA XR
designation; (ii) unmarked; and/or (iii) Madaus Marked Capsules, provided that
such breakdown corresponds to the breakdown set forth in Madaus’ forecasts for
the corresponding periods and subject to the provisions of Section 5.4.5 and
5.6.2. Within ten (10) days of receipt of each Purchase Order, Indevus shall
provide

 

20



--------------------------------------------------------------------------------

confirmation in writing of the Purchase Order and delivery date(s) requested by
Madaus. Other than terms respecting quantity, delivery date(s), shipment method
and destination(s), no modification or amendment to this Agreement shall be
effected by or result from the receipt, acceptance, signing or acknowledgement
of Purchase Orders or other business forms containing terms or conditions in
addition to or different from the terms and conditions set forth in this
Agreement, and in the event of a conflict between the terms of any Purchase
Order and this Agreement, this Agreement shall control. Indevus will use
commercially reasonable efforts to supply Madaus on or prior to the designated
delivery date the quantities of Bulk Drug Product designated in such Purchase
Order, provided, however, that Indevus shall not be obligated to satisfy the
aggregate portion of any Purchase Order that would exceed the aggregate Binding
Portion for such Calendar Quarter if its Third Party manufacturers have no
obligation to Indevus to satisfy any such excess portion.

5.6.2 Except as set forth in this Section 5.6.2, Madaus’ Purchase Orders for
each category of Bulk Drug Product (i.e., either (i) marked with the SANCTURA XR
designation, (ii) unmarked, or (iii) Madaus Marked Capsules), shall be in
ordinary production batch quantities of at least three to four batches, with
each batch currently expected to consist of 1.5 million capsules.
Notwithstanding the foregoing, with respect to Bulk Drug Product ordered for
sale during the twelve (12) month period commencing with the first Launch in the
Madaus Territory or ordered during said period for delivery during said period
or thereafter, Madaus shall have the right to submit (and Indevus shall accept)
Purchase Orders for one batch of Bulk Drug Product or multiples thereof,
provided that (a) 100% of such batch is (i) marked with the SANCTURA XR
designation or (ii) is unmarked, as designated in such Purchase Order; and
(b) such quantities and breakdown correspond to the quantities and breakdown set
forth in Madaus’ forecast for such period. If after the expiration of the period
referred to in the preceding sentence, Madaus advises Indevus in writing that it
desires to purchase Madaus Marked Capsules, but in ordinary production batch
quantities that do not satisfy the three or four batch minimum quantities for
such category, Indevus will negotiate in good faith with its Third Party
manufacturer to produce one batch of such Madaus Marked Capsules or multiples
thereof, subject to the provisions of Section 5.4.5.

 

  5.7. Terms of Shipment and Delivery. Subject to the last sentence of this
Section 5.7, the terms of delivery of the Bulk Drug Product to Madaus shall be
DDP (INCOTERMS 2000) point of delivery at one (1) facility in Germany designated
in writing by Madaus at least six (6) months prior to the requested delivery
date. All Bulk Drug Product shall be suitably packed for shipment to such
facility. If Madaus or its designee fails to take delivery of Bulk Drug Product
subject to any Purchase Order on the scheduled delivery date, Madaus shall
assume all risk of loss and be responsible for any costs associated therewith.
Both Parties shall use their commercially reasonable efforts to accommodate
reasonable change requests from the other relating to shipment and delivery of
Bulk Drug Product.

 

21



--------------------------------------------------------------------------------

  5.8. Payment Terms. Madaus shall settle invoices received from Indevus with
respect to the portion of the Supply Price allocated to Indevus’ Manufacturing
Costs within thirty (30) days from the date of receipt of the Bulk Drug Product
by Madaus or Madaus’ designee (subject to the provisions of Schedule 1.26 with
respect to year end adjustments) or, for amounts in dispute pursuant to
Section 13.6, within ten (10) days from the date the dispute is resolved. The
portion of the Supply Price allocated to the Manufacturing Payment shall be paid
in accordance with Section 6.3.

 

  5.9. Failure to Satisfy Binding Portion. In addition to any other amounts due
to Indevus under this Agreement, if in any Calendar Quarter Madaus fails to
place Purchase Orders sufficient to satisfy the Binding Portion for such
Calendar Quarter, Madaus shall be responsible for and shall pay Indevus, within
thirty (30) days of receipt of invoice, that portion of Indevus’ Manufacturing
Costs that Indevus is nevertheless responsible for under its agreements with
Third Parties (as well as any related additional costs incurred by Indevus)
and/or that Indevus has incurred internally, in each case as a result of Madaus
failure to satisfy such Binding Portion. Failure of Madaus to place Purchase
Orders sufficient to satisfy the Binding Portion of a forecast shall not
constitute a material breach of this Agreement so long as Madaus complies with
the provisions of this Section 5.9, unless such breach would cause Indevus to
breach any of its agreements with its Third Party manufacturers.

 

  5.10. Pharmaceutical Responsibilities.

5.10.1 Changes. Any changes or modifications to the Specifications, test
methods, manufacturing process, Manufacturing Facilities and validation thereof
that result from any requirements of any Regulatory Authority in the Madaus
Territory shall be subject to the approval by Indevus, which approval Indevus
agrees not to unreasonably withhold (subject to its agreements with its Third
Party manufacturers) and, if so approved, all costs thereof (including any
testing, qualification, scale-up, and regulatory filings) will be borne by
Madaus in addition to, and not as a part of, Indevus’ Manufacturing Costs.

5.10.2 Quality Responsibilities. Schedule 5.10 outlines responsibilities and key
contacts for Bulk Drug Product quality and compliance related issues.

5.10.3 Acceptance and Release. Indevus or its designees will analyze and conduct
quality control testing of each lot of Bulk Drug Product in accordance with the
Specifications and such other quality control testing procedures as are
summarized on Schedule 5.10. Indevus will send to Madaus a certificate of
analysis and a certificate of compliance simultaneously with each shipment of
Bulk Drug Product. Madaus shall inspect such shipment and accept or reject Bulk
Drug Product based on such documentation and communicate the outcome to Indevus
within twelve (12) Business Days of receipt. If Madaus has not notified Indevus
of rejection (which notification shall include Madaus’ basis for rejection and
proposal for resolution of the cause of such rejection) within such period, such
Bulk Drug Product shall be deemed to have been accepted. Any disagreement as to
whether the Bulk Drug Product conforms to the Specifications shall be determined
in accordance with Section 5.10.5.

 

22



--------------------------------------------------------------------------------

5.10.4 Non-Conforming Product. Except with respect to Bulk Drug Product that was
manufactured using Compound provided by Madaus under the [*], which shall be
subject to the provisions of Section 5.10.6, with respect to Bulk Drug Product
that Indevus agrees is non-conforming or has been determined under the procedure
set forth in Section 5.10.5 to be non-conforming, then at its option Madaus may
require that Indevus (i) either (a) supply an equal quantity of replacement Bulk
Drug Product together with the relevant batch records and documentation to
Madaus at no cost to Madaus, or (b) refund to Madaus or credit Madaus’ account
for the portion of the Supply Price allocated to Indevus’ Manufacturing Costs,
and (ii) dispose of the Product at its cost, except that Madaus shall follow any
reasonable instructions from Indevus to return to Indevus or otherwise dispose
of such non-conforming Product in another manner at Indevus’ cost.

5.10.5 Independent Testing. In the event of a disagreement between the Parties
regarding whether the Bulk Drug Product conforms to the Specifications, the
Parties will attempt to reach a mutually acceptable resolution of the dispute.
If they are unable to do so after a reasonable period of time (such period not
to exceed twenty (20) days from the date of original notification), the Parties
shall cause a mutually agreeable independent Third Party to review records, test
data and to perform comparative tests and/or analyses on samples of the alleged
non-conforming Bulk Drug Product. The independent party’s results shall be final
and binding. Unless otherwise agreed by the Parties in writing, the
out-of-pocket costs associated with such Third Party testing and review shall be
borne by the party that was incorrect about whether the Bulk Drug Product
conforms to the Specifications.

5.10.6 Supply of Compound for Non-Conforming Product. In the event Indevus
supplies replacement Bulk Drug Product pursuant to Section 5.10.4 with respect
to Bulk Drug Product that was originally manufactured using Compound obtained
from [*], and such Compound included in the original non-conforming Bulk Drug
Product did not conform to the specifications for such Compound, Madaus shall be
responsible for the paying the portion of the Supply Price allocated to Indevus’
Manufacturing Costs on the original non-conforming Bulk Drug Product and such
replacement Bulk Drug Product. The foregoing shall not apply if the
non-conformity of the Compound arose after it left Madaus’ control and Indevus
did not inspect the Compound before use.

 

  5.11. Qualification and Inspection of Manufacturing Facilities and Records.

5.11.1 Qualification; Madaus Inspection. Indevus shall use commercially
reasonable efforts to see that the Manufacturing Facilities pass inspection by
the FDA, any EMEA Authority or any other Regulatory Authority in the Other Major
Countries; and any costs incurred by Indevus that are associated with such
inspection, or responding to such inspection, by any EMEA Authority or any
Regulatory Authority in the Other Major Countries once the Manufacturing
Facility has passed inspection by the FDA shall likewise be the sole
responsibility of Indevus. Madaus shall have the right once every year, through
one or more representatives during normal business hours, and upon at least
ninety (90) days’ written notice to Indevus on times to be mutually agreed with
the Third Party manufacturers, to inspect and audit the Manufacturing Facilities
in order to ensure Indevus’ compliance with its obligations under this
Agreement.

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

23



--------------------------------------------------------------------------------

5.11.2 Governmental Inspections, Requests and Communications. Indevus shall
advise Madaus of any written inquiries, notifications relating to any inspection
requests or activities by any Regulatory Authority in regard to Bulk Drug
Product. Indevus shall furnish to Madaus within two (2) Business Days a copy of
all written reports by such Regulatory Authority that may reasonably be expected
to adversely affect manufacturing and supply to Madaus of Bulk Drug Product.

5.11.3 Records. Indevus or its designees will maintain complete and accurate
records and documentation of all validation data, stability testing data, batch
records, quality control and testing relating to Bulk Drug Product and the
manufacture, testing and shipment thereof.

 

  5.12. Audit – Indevus’ Manufacturing Costs. Upon the written request of Madaus
and not more than once in each Calendar Year, Indevus shall permit an
independent certified public accounting firm of nationally recognized standing
selected by Madaus and reasonably acceptable to Indevus, to have access during
normal business hours at times mutually convenient to the Parties and upon
reasonable notice to Indevus to such of the records of Indevus as may be
reasonably necessary to verify the accuracy of Indevus’ Manufacturing Costs
hereunder for any year ending not more than twenty-four (24) months prior to the
date of such request. The accounting firm shall disclose to Madaus only whether
the calculations are correct or incorrect and the specific details concerning
any discrepancies.

5.12.1 If such accounting firm concludes, and Indevus agrees, that the Indevus
Manufacturing Costs were lower than charged during such period, Indevus shall
pay the additional funds within sixty (60) days of the date Madaus delivers to
Indevus such accounting firm’s written report so concluding; provided that, in
the event that Indevus shall not be in agreement with the conclusion of such
Report (a) Indevus shall not be required to pay such sum and (b) such matter
shall be resolved pursuant to the provisions of Section 13.6. In the event such
accounting firm concludes that Indevus’ Manufacturing Costs were higher than
charged during such period, Madaus shall pay Indevus the excess amount of
Indevus’ Manufacturing Costs (up to the amount of the Manufacturing Costs Cap,
to the extent applicable during such period) within thirty (30) days of receipt
of such accounting firm’s written report. The fees charged by such accounting
firm shall be paid by Madaus; provided, however, that if an error in favor of
Madaus in the calculation of Indevus’ Manufacturing Costs of more than ten
percent (10%) of Indevus’ Manufacturing Costs for the period being reviewed is
discovered, then the fees and expenses of the accounting firm shall be paid by
Indevus.

5.12.2 Upon the expiration of twenty-four (24) months following the end of any
Calendar Year, the calculation of Indevus’ Manufacturing Costs payable with
respect to such year shall be binding and conclusive upon Madaus, and Indevus
and its sublicensees shall be released from any liability or accountability with
respect to possible overcharges of Indevus’ Manufacturing Costs for such year.

 

  5.13. Recall. In the event either Party believes a recall, field alert,
Product withdrawal or field correction (any of the foregoing, a “Recall”) may be
necessary with respect to

 

24



--------------------------------------------------------------------------------

any Product provided under this Agreement, such Party shall immediately notify
the other Party in writing. Madaus shall not act to initiate a Recall, without
the express prior written approval of Indevus, unless otherwise required by
applicable laws. Unless otherwise set forth herein, Indevus shall have
responsibility for and shall make all decisions relating to conducting any
Recall related to Product. The cost of any Recall shall be borne by the Parties
in proportion to their respective responsibility for the Recall. For purposes
hereof, such cost shall be limited to the reasonable, actual and documented
administrative costs incurred by the Parties for such Recall as well as
replacement of the Non-Conforming Product subject to the Recall, subject to the
provisions of Section 5.10.6.

ARTICLE VI

PAYMENTS AND REPORTS

 

  6.1. Milestone Payments. Subject to the terms and conditions contained in this
Agreement, and in further consideration of the rights granted by Indevus
hereunder, Madaus shall pay Indevus the following milestone payments:

6.1.1 US$400,000 within ten (10) days of the first acceptance for filing under
the Centralized Procedure or Mutual Recognition Procedure of an MAA by an EMEA
Authority or in the Major European Countries;

6.1.2 US$200,000 within ten (10) days of the first acceptance for filing of an
MAA for Product in Japan (the other US$200,000 to be paid by Indevus in
accordance with Article VII);

6.1.3 US$500,000 within ten (10) days of the First Commercial Sale of Product in
the Major European Countries or in Europe (as defined in the Supernus
Agreement); and

6.1.4 US$250,000 within ten (10) days of the First Commercial Sale of Product in
Japan (the other US$250,000 to be paid by Indevus in accordance with Article
VII).

6.1.5 US$250,000 within fifteen (15) days of the date on which Indevus or any
Indevus Affiliate first enters into a sublicense with a Third Party with respect
to a Product in Japan (the other US$250,000 to be paid by Indevus in accordance
with Article VII).

Within the time periods set forth in this Section 6.1, Madaus shall notify
Indevus in writing of the achievement of each such milestone and such notice(s)
shall be accompanied by the appropriate milestone payment. Notwithstanding the
provisions of Section 6.6, Indevus shall receive the full amount of such
milestone payments, without any deduction for taxes (including withholding
taxes), duties and other amounts assessed thereon and such taxes, duties or
other amounts payable shall be the sole responsibility of Madaus.

 

25



--------------------------------------------------------------------------------

  6.2. Royalties.

6.2.1 In further consideration of the rights granted by Indevus hereunder,
Madaus shall pay to Indevus royalties equal to five percent (5%) of Net Sales in
each Royalty Year by Madaus or its Affiliates or sublicensees in the Madaus
Territory. Royalties payable under this Section 6.2.1 (the “Section 6.2.1
Royalties”) shall accrue as of the date of First Commercial Sale of Product in
the applicable country and shall continue and accrue on Net Sales until the
expiration of the last to expire SANCTURA XR Patent in such country.

6.2.2 In further consideration of the rights granted by Indevus hereunder,
Madaus shall pay to Indevus royalties equal to four percent (4%) of Net Sales in
each Royalty Year, in each case sold by Madaus or its Affiliates or sublicensees
in the Madaus Territory.

 

  (a) Royalties payable under this Section 6.2.2 (the “Section 6.2.2 Royalties”)
shall accrue on Net Sales in each country in the Madaus Territory until the
earlier of in any such country, (i) the last date on which the manufacture, use
or sale of Product in such country would infringe a Valid Claim of a SANCTURA XR
Patent in such country but for the license granted by this Agreement; or
(ii) twelve (12) years from the date of First Commercial Sale of Product in such
country; provided, however, that commencing on the first date in which Generic
Competition exists in any country in the Madaus Territory, the Section 6.2.2
Royalties will decrease to two percent (2%) of Net Sales in any such country;
and commencing on the first date in which Generic Competition exists in any
country in the Madaus Territory and Generic Drugs achieve a market share in one
Calendar Quarter of seventy-five percent (75%) or greater of the total
prescriptions or unit consumption, as applicable, of Product sold in such
country, the Section 6.2.2 Royalties in such country will decrease to one and
one-half percent (1.5%) of Net Sales in such country; and

 

  (b) Notwithstanding the provisions of Section 6.6, Indevus shall receive the
full amount of the Section 6.2.2 Royalties without any deduction for taxes
(including withholding taxes), duties and other amounts assessed on such Net
Sales or royalties and such taxes, duties or other amounts payable shall be the
sole responsibility of Madaus.

6.2.3 After the expiration of the applicable royalty term in any country, Madaus
shall be relieved of any royalty payment under the applicable sub-section of
Section 6.2 in that country and, after the expiration of the royalty terms set
forth in Section 6.2.1 and 6.2.2 in any country, Madaus shall have a perpetual,
fully paid license to the rights licensed hereunder in that country, subject to
any other payment obligations hereunder, including any Manufacturing Payments or
Supply Price payments.

 

26



--------------------------------------------------------------------------------

6.2.4 No royalties shall accrue on the disposition of Product by Madaus, its
Affiliates or sublicensees as Samples (promotion or otherwise), for development,
testing, clinical trials or as donations (for example, to non-profit
institutions or government agencies for non-commercial purposes).

6.2.5 In the event Madaus or a Madaus Affiliate sells Bulk Drug Product rather
than Product in finished packaged form to a Third Party, other than a
sublicensee, and is unable to determine Net Sales as defined in this Agreement,
then the royalty obligations of Section 6.2 shall apply to the Bulk Drug Product
sold.

 

  6.3. Reports; Payment of Royalties and Manufacturing Payment. During the Term,
Madaus shall furnish to Indevus a quarterly written report (a “Section 6.3
Report”) for each Calendar Quarter showing, as applicable: (a) (i) gross sales
and Net Sales of Product in the Madaus Territory during such Calendar Quarter
(including a detailing of all deductions taken in the calculation of Net Sales)
in each country’s currency, (ii) the formulas used in the calculation of the
Section 6.2.1 Royalties and the Section 6.2.2 Royalties owed thereon, (iii) the
applicable exchange rate to convert from each country’s currency to United
States Dollars, and (iv) the Section 6.2.1 Royalties and the Section 6.2.2
Royalties payable to Indevus; and (b) the number of capsules of Product sold
during the Calendar Quarter in the Madaus Territory by Madaus, its Affiliates
and its sublicensees subject to a Manufacturing Payment payable under this
Agreement and a calculation of the Manufacturing Payment payable under this
Agreement. Section 6.3 Reports shall be due on the twentieth (20th) day
following the close of each Calendar Quarter, subject to an extension in
accordance with the terms of a sublicensing agreement solely with respect to the
country(ies) covered by the sublicensing agreement (but in no event longer than
an additional five (5) days for a total of twenty-five (25) days following the
close of each Calendar Quarter with respect to such country(ies)). Royalties and
Manufacturing Payments shown to have accrued by each Section 6.3 Report, if any,
shall be due and payable on the date such report is due. Madaus shall keep
complete and accurate records in sufficient detail to enable the royalties and
the Manufacturing Payment payable hereunder to be determined.

 

  6.4. Audit – Royalties and/or Manufacturing Payments. Upon the written request
of Indevus and not more than once in each Calendar Year, Madaus shall permit an
independent certified public accounting firm of nationally recognized standing
selected by Indevus and reasonably acceptable to Madaus, to have access during
normal business hours at times mutually convenient to the Parties and upon
reasonable notice to Madaus to such of the records of Madaus as may be
reasonably necessary to verify the accuracy of the royalty reports and/or
Manufacturing Payment reports hereunder for any year ending not more than
twenty-four (24) months prior to the date of such request. The accounting firm
shall disclose to Indevus only whether the reports are correct or incorrect and
the specific details concerning any discrepancies.

6.4.1 If such accounting firm concludes, and Madaus agrees, that additional
royalties and/or Manufacturing Payments were owed during such period, Madaus
shall pay the additional royalties and/or Manufacturing Payments within sixty
(60) days of the

 

27



--------------------------------------------------------------------------------

date Indevus delivers to Madaus such accounting firm’s written report so
concluding; provided that, in the event that Madaus shall not be in agreement
with the conclusion of such report (a) Madaus shall not be required to pay such
additional royalties and (b) such matter shall be resolved pursuant to the
provisions of Section 13.6. In the event such accounting firm concludes that
amounts were overpaid by Madaus during such period, Indevus shall reimburse
Madaus the amount of such overpayment within thirty (30) days of receipt of such
accounting firm’s written report. The fees charged by such accounting firm shall
be paid by Indevus; provided, however, that if an error in favor of Indevus in
the payment of royalties and/or Manufacturing Payments of more than the greater
of (i) $100,000 or (ii) ten percent (10%) of the royalties and/or Manufacturing
Payments due hereunder for the period being reviewed is discovered, then the
fees and expenses of the accounting firm shall be paid by Madaus.

6.4.2 Upon the expiration of twenty-four (24) months following the end of any
Royalty Year the calculation of royalties payable with respect to such year
shall be binding and conclusive upon Indevus, and Madaus and its sublicensees
shall be released from any liability or accountability with respect to royalties
for such year.

6.4.3 Indevus shall treat all financial information subject to review under this
Section 6.4 in accordance with the confidentiality provisions of this Agreement,
subject to Supernus’ related rights under the Supernus Agreement with respect to
any Supernus Payments.

6.4.4 Madaus recognizes that Indevus has an interest in Madaus’ audit rights
under Madaus’ agreements with sublicensees of Product to the extent that reports
provided to Madaus by such sublicensees cover financial information that is
required to be contained in a Section 6.3 Report. Accordingly, if Madaus
exercises any such audit rights with respect to a specified period, it shall
(a) use an independent certified public accounting firm of recognized standing;
(b) notify Indevus in writing not later than ten (10) Business Days prior to the
anticipated exercise of such planned exercise and of the name of the accounting
firm (and, as soon as known to Madaus, the name of the individual(s) at such
firm conducting such audit); (c) request, on behalf of Indevus, that such firm
also review the information necessary to verify any financial information that
is required to be contained in Section 6.3 Reports for the corresponding period;
and (d) provide Indevus a copy of the portions of the results of any such audit
that cover financial information contained in a Section 6.3 Report, subject to
Indevus’ agreement to the confidentiality obligations contained in Madaus’
agreement with such sublicensee with respect to such audit.

Madaus shall not enter into a sublicense with respect to Product that is
inconsistent with the foregoing sentence and, promptly after entering into any
sublicense with respect to Product after the Effective Date, Madaus shall inform
Indevus of Madaus’ audit rights under such sublicense agreement.

In the event that Madaus has not exercised such audit rights with respect to a
specified period within thirty (30) days prior to the expiration thereof,
Indevus shall have the right to request (by providing written notice of such
request that is received by

 

28



--------------------------------------------------------------------------------

Madaus not later than five (5) Business Days prior to the expiration thereof),
that Madaus exercise such audit rights on Indevus’ behalf and at Indevus’ cost,
in order to request relevant information necessary to verify any financial
information contained in Section 6.3 Reports for the corresponding period. If so
requested by Indevus, Madaus shall (a) exercise such audit right, (b) use good
faith efforts to provide Indevus with direct access to the accounting firm
conducting such audit, and (c) provide Indevus with a copy of the portions of
the results of any such audit that cover financial information that should be
contained in a Section 6.3 Report, subject to Indevus’ agreement to the
confidentiality obligations contained in Madaus’ agreement with such sublicensee
with respect to such audit. If as a result of any audit requested by Indevus
under this paragraph, an error in favor of Indevus in the payment of
Manufacturing Payments of more than the greater of (i) US$100,000 or (ii) ten
percent (10%) of the Manufacturing Payments due hereunder for the period being
reviewed is discovered, then the fees and expenses of the accounting firm shall
be reimbursed by Madaus.

 

  6.5. Currency Conversion. All payments to Indevus under this Agreement shall
be made in United States dollars unless Indevus notifies Madaus at least five
(5) Business Days before such payment is due that payments should be made in
Euros. In the event a currency conversion is required, then (a) Section 6.2.1
Royalties and Section 6.2.2 Royalties shall be based on Net Sales first
calculated in the currency in which sales took place and each of such amounts
shall then be converted to United States Dollars on a monthly basis using the
arithmetic averages of the closing conversion rates on the first and last
Business Day of such month in the Calendar Quarter, as published by The Wall
Street Journal, Eastern edition (if available), or any other publication as
agreed to by the Parties, but in any event in accordance with GAAP; and (b) the
Manufacturing Costs Cap and the Manufacturing Payment shall be converted from
Euros to US Dollars based on the conversion rate on the last Business Day
immediately preceding the due date for payment of Indevus Manufacturing Costs
and the Manufacturing Payment, respectively, as offered by Deutsche Bank.

 

  6.6. Tax Withholding. If laws, rules or regulations require withholding of
income taxes or other taxes imposed upon payments set forth in Article V or
Article VI, Indevus shall provide Madaus, prior to any such payment, annually or
more frequently if required, with all forms or documentation required by any
applicable taxation laws, treaties or agreements to such withholding or as
necessary and, except as set forth in Section 6.1 and 6.2.2(b), Madaus shall
make such withholding payments as required and subtract such withholding
payments from the payments to Indevus required under this Agreement. Madaus
shall submit appropriate proof to Indevus of payment of the withholding taxes
within a reasonable period of time. Madaus will use efforts consistent with its
usual business practices to ensure that any withholding taxes imposed are
reduced as far as possible under the provisions of the current or any future
taxation treaties or agreements between foreign countries, and Indevus shall
cooperate with such efforts.

 

  6.7. Restrictions on Payment. If by law, regulations or fiscal policy of a
particular country, remittance of royalties in United States Dollars is
restricted or forbidden, notice thereof will be promptly given to Indevus, and
payment of the royalties shall be made by the

 

29



--------------------------------------------------------------------------------

deposit thereof in local currency to the credit of Indevus in a recognized
banking institution designated by Indevus. When in any country the law or
regulations prohibit both the transmittal and deposit of royalties on sales in
such a country, royalty payments shall be suspended for as long as such
prohibition is in effect and as soon as such prohibition ceases to be in effect,
all royalties that Madaus would have been under obligation to transmit or
deposit but for the prohibition, shall forthwith be deposited or transmitted
promptly to the extent allowable. Madaus will first obtain written agreement
from Indevus before selling, directly or indirectly, Product in a country which
restricts or forbids remittance of royalties to the United States.

ARTICLE VII

JOINT TERRITORY

 

  7.1. Commercialization of Product in the Joint Territory. From time to time
during the Term, the Parties shall meet and discuss a strategy for
commercialization of the Product in countries in the Joint Territory.

7.1.1 Third Party Partner. If the Parties mutually determine that they wish to
seek a Third Party partner for the commercialization of the Product in any
country in the Joint Territory, then the Parties shall jointly engage in good
faith discussions and negotiations relating to an agreement by and among the
Parties and any mutually agreed potential Third Party partner. The Parties shall
work together in good faith to negotiate and execute a commercialization
agreement for the Product in the country(ies) in the Joint Territory with such
Third Party partner on terms and conditions acceptable to both Parties,
consistent with the terms set forth in Sections 7.2 and 7.4.1.

7.1.2 Unilateral Action. If within a reasonable period, only one Party
determines to commercialize Product or to seek a Third Party partner or for the
commercialization of the Product in any country in the Joint Territory and the
other Party determines not to do so, then that first Party shall have the right
to commercialize the Product or seek such a Third Party partner in such country.
The other Party shall provide reasonable cooperation and support to the first
Party in good faith in connection with such discussions and negotiations with
the potential Third Party partner relating to any agreement with such Third
Party, consistent with the terms set forth in Section 7.4.1. The Party
determining not to commercialize the Product in a country may waive its rights
to the benefits of the commercialization in that country and thereby avoid any
obligation and duty to perform or be responsible for fifty percent (50%) of the
commercialization obligations (including the Supernus Payments).

7.1.3 Joint Commercialization. If both Parties determine that they wish to
jointly commercialize the Product in any country in the Joint Territory, then
the Parties shall negotiate in good faith a collaboration agreement for the
joint marketing and sale of the Product in the Joint Territory, including
ownership of any import license (a “Collaboration Agreement”), consistent with
the terms set forth in Sections 7.2, 7.4.1 and 7.4.2.

 

30



--------------------------------------------------------------------------------

  7.2. Supply of Product in the Joint Territory. In connection with any
commercialization of Product in any country in the Joint Territory during the
Supply Term, Indevus shall have the exclusive right and responsibility for
supplying Bulk Drug Product to Madaus and/or to any Third Party
commercialization partner under terms and conditions substantially identical to
those set forth in Article V (including the second source exception set forth in
Section 5.3), except that (a) for purposes of any arrangement for supply of Bulk
Drug Product for the Joint Territory, all references in Article V to the “Madaus
Territory” shall be deemed changed to and construed as the “Joint Territory”,
mutatis mutandis, and (b) assuming that in such country, each Party has the
rights set forth in Section 7.4.1.

 

  7.3. Joint Territory Agreements. Madaus represents and Indevus acknowledges
that as of the Effective Date, Madaus is a party to the Joint Territory
Agreements and, to the extent any Joint Territory Agreement covers the
commercialization of Product in any particular country in the Joint Territory,
the procedures set forth in Section 7.1 with respect to the commercialization of
Product in such country shall be subject to Madaus’ obligations under such
agreement. Notwithstanding the foregoing, as between the Parties, in any country
in the Joint Territory subject to a Joint Territory Agreement, the terms set
forth in Section 7.4.1 shall apply.

 

  7.4. Agreement Terms.

7.4.1 Except as otherwise set forth in this Article VII, in connection with any
commercialization of Product in any country in the Joint Territory, (i) each
Party shall have the right to receive fifty percent (50%) of the
marketing/licensing consideration (including license fees, milestone payments,
transfer price and/or supply price payments (excluding an amount equal to
Indevus’ Manufacturing Costs), royalties and/or other consideration payable by
any such Third Party in connection with the grant of license or marketing rights
(including rights to use the Trademark or any trademark used by Madaus in the
Madaus Territory, as applicable) to such Third Party, and the duty to perform or
be responsible for fifty percent (50%) of the commercialization obligations
(including the Supernus Payments), under any such agreement; and (ii) Indevus
shall have the right to supply Bulk Drug Product required for commercialization
of Product in such country at a price equal to Indevus’ Manufacturing Costs at
the time of such supply, which price and costs shall be based and calculated in
United States dollars.

7.4.2 Any Collaboration Agreement shall provide for (i) a means of determining
which Party shall book the sales and distribute the Product; (ii) the Parties’
respective development and commercialization activities with respect to the
Product in such country in the Joint Territory; and (iii) if required, each
Party to grant the other Party and its Affiliates an exclusive (except as to
such Party and its Affiliates), license or sublicense in such country in the
Joint Territory under, (A) if the granting Party is Madaus, the Madaus Know-How
or a Madaus trademark, or (B) if the granting Party is Indevus, the SANCTURA XR
Patents, the Indevus Know-How, and the Trademark, in each case, to use, sell,
offer for sale and import

 

31



--------------------------------------------------------------------------------

the Product in such country in the Joint Territory. The Collaboration Agreement
shall also contain such further commercially reasonable and customary
representations, warranties, covenants and agreements, satisfactory in form and
substance to the Parties and their legal advisors, as are necessary or
appropriate for transactions of this type.

ARTICLE VIII

CONFIDENTIALITY AND PUBLICITY

 

  8.1. Non-Disclosure and Non-Use Obligations. All Proprietary Information
disclosed by one Party to the other Party hereunder shall be maintained in
confidence and shall not be disclosed to any Third Party or used for any purpose
except as expressly permitted herein without the prior written consent of the
Party that disclosed the Proprietary Information to the other Party during the
Term of this Agreement and for a period of five (5) years thereafter. The
foregoing non-disclosure and non-use obligations shall not apply to the extent
that such Proprietary Information:

8.1.1 is known by the receiving Party at the time of its receipt, and not
through a prior disclosure by the disclosing Party, as documented by business
records;

8.1.2 is or becomes properly in the public domain or knowledge;

8.1.3 is subsequently disclosed to a receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
disclosing Party; or

8.1.4 is developed by the receiving Party independently of Proprietary
Information received from the other Party, as documented by research and
development records.

 

  8.2. Permitted Disclosure of Proprietary Information. Notwithstanding
Section 8.1, a Party receiving Proprietary Information of another Party may
disclose such Proprietary Information:

8.2.1 to governmental or other regulatory agencies in order to obtain patents
pursuant to this Agreement, or to gain approval to conduct clinical trials or to
market Product, but such disclosure may be only to the extent reasonably
necessary to obtain such patents or authorizations;

8.2.2 by each of Madaus or Indevus to its respective agents, consultants,
Affiliates, sublicensees and/or other Third Parties for the development and/or
marketing of Product (or for such parties to determine their interests in
performing such activities) on the condition that such Third Parties agree to be
bound by the confidentiality obligations consistent with this Agreement; or

 

32



--------------------------------------------------------------------------------

8.2.3 if required to be disclosed by law or court order, provided that notice is
promptly delivered to the non-disclosing Party in order to provide an
opportunity to challenge or limit the disclosure obligations.

 

  8.3. Return of Proprietary Information. Subject to Indevus’ rights pursuant to
Section 12.4.2, upon termination of this Agreement, the Party to which
Proprietary Information has been disclosed pursuant to this Agreement shall,
upon request, promptly return within thirty (30) days all such information,
including any copies thereof, and cease its use or, at the request of the party
transmitting such Proprietary Information, shall promptly destroy the same and
certify such destruction to the transmitting party; except for a single copy
thereof which may be retained for the sole purpose of determining the scope of
the obligations incurred under this Agreement.

 

  8.4. Public Disclosure. Notwithstanding the provisions of this Article VIII,
it is understood that the Parties may make disclosure of this Agreement and the
terms hereof in any filings required by the SEC, other governmental authority or
securities exchange, may file this Agreement as an exhibit to any filing with
the SEC, other governmental authority or securities exchange, and may distribute
any such filing in the ordinary course of its business. Except as set forth in
this Agreement or as required by law, neither Party shall make any press release
or other public announcement or other disclosure to a Third Party concerning the
existence of or terms of this Agreement without the prior written consent of the
other Party, which consent shall not be unreasonably withheld or delayed. Each
Party agrees to provide to the other Party a copy of any public announcement as
soon as reasonably practicable under the circumstances prior to its scheduled
release. Each party shall have the right to expeditiously (but in any event
within twenty-four (24) hours of receipt) review any press release or
announcement regarding this Agreement or the subject matter of this Agreement;
provided, however, that such right of review shall only apply for the first time
that specific information is to be disclosed, and shall not apply to the
subsequent disclosure of substantially similar information that has previously
been disclosed unless there have been material changes in the disclosure since
the date of the previous disclosure.

 

  8.5. Publications by Madaus. Madaus shall not submit for written or oral
publication any manuscript, abstract or the like relating to Product without the
prior approval of Indevus. If Madaus proposes to submit any such publication, it
shall deliver the proposed publication or an outline of the oral disclosure at
least fifteen (15) Business Days prior to planned submission or presentation. At
the request of Indevus, the submission of such publication may be delayed,
including so that any issues of patent protection may be addressed. In the
absence of any such request, upon expiration of the applicable period referred
to in this Section 8.5 Madaus shall be free to proceed with the publication or
presentation. If Indevus requests modifications to the publication, Madaus shall
so edit such publication, including to prevent disclosure of Proprietary
Information, prior to submission of the publication or presentation. The
contribution of each Party, if any, shall be noted in all publications or
presentations by acknowledgment or co-authorship, whichever is appropriate.

 

33



--------------------------------------------------------------------------------

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

 

  9.1. General Representations. Each Party hereby represents and warrants to the
other Party as of the Effective Date as follows:

9.1.1 Such Party is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated;

9.1.2 Such Party has the corporate power and authority and the legal right to
enter into this Agreement and to perform its obligations hereunder and the
execution, delivery and performance by such party of this Agreement have been
duly authorized by all necessary corporate action;

9.1.3 This Agreement has been duly executed and delivered on behalf of such
party, and constitutes a legal, valid, binding obligation, enforceable against
such Party in accordance with its terms except as enforceability may be limited
by (a) any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditor’s rights generally, or (b) general principles of
equity, whether considered in a proceeding in equity or at law;

9.1.4 All necessary consents, approvals and authorizations of all governmental
authorities and other persons required to be obtained by such Party in
connection with this Agreement have been obtained; and

9.1.5 The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder do not conflict with or violate any requirement of
applicable laws or regulations or any judgment, injunction, decree,
determination or award presently in effect having applicability to it.

 

  9.2. Indevus Representations and Warranties. Indevus represents and warrants
to Madaus that as of the Effective Date:

9.2.1 Schedule 1.54 contains a complete and accurate list of the SANCTURA XR
Patents; Indevus has not received any claims or notice of any challenges from
Third Parties disputing the validity or enforceability of the SANCTURA XR
Patents in the Madaus Territory; Indevus is not aware of any information
relating to the institution or threatened institution of any interference,
opposition, re-examination, reissue, revocation, nullification, or any
litigation or official proceeding involving the SANCTURA XR Patents in the
Madaus Territory;

9.2.2 Indevus has not received any notice alleging that the practice of the
subject matter of the SANCTURA XR Patents in the Madaus Territory would infringe
any Third Party patents;

 

34



--------------------------------------------------------------------------------

9.2.3 Indevus has not granted to any Third Party any license or other rights to
use the SANCTURA XR Patents in the Madaus Territory;

9.2.4 Indevus is not obligated under any agreement other than the Supernus
Agreement to pay any Third Party any royalties in connection with or as a result
of the use of the SANCTURA XR Patents with respect to Product in the Madaus
Territory;

9.2.5 all Bulk Drug Product supplied by Indevus hereunder shall (i) meet the
Specifications at the time of shipment to Madaus; and (ii) have been
manufactured in conformance with cGMPs; and

9.2.6 the Supernus Agreement is in full force and effect and Indevus is not in
default or breach in any material respect of the Supernus Agreement, nor has
Indevus or any of its Affiliates received any notice of any defaults, breaches
or violation thereunder.

 

  9.3. THE LIMITED WARRANTIES SET FORTH IN THIS SECTION 9 ARE IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
WARRANTY OF NON-INFRINGEMENT AND ANY WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE. EXCEPT FOR THE WARRANTIES EXPRESSED IN THIS SECTION 9, NEITHER PARTY
MAKES ANY OTHER WARRANTY, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE
COMPOUND OR THE BULK DRUG PRODUCT.

ARTICLE X

INDEMNIFICATION AND INSURANCE

 

  10.1. Indemnification by Indevus. Indevus will indemnify, defend and hold
harmless Madaus, its Affiliates, directors, officers, employees, agents,
successors, and assigns (each, a “Madaus Indemnitee”) from and against any and
all Losses arising out of, attributable to or resulting from any claim, suit,
action or proceedings (collectively, “Claims”) that are brought by a Third Party
against a Madaus Indemnitee that are attributable to (i) any failure of Bulk
Drug Product to conform to the Specifications; (ii) Indevus’ negligence,
recklessness or willful misconduct in exercising or performing any of its rights
or obligations under this Agreement; or (iii) a breach by Indevus of any of its
representations, warranties or covenants under this Agreement; provided,
however, that Indevus shall not be obligated under this Section 10.1 to the
extent any Claim arose out of (A) any failure of the quality of the Compound
supplied by Madaus to Indevus, including any failure of such Compound to conform
to the specifications thereof, (B) any Bulk Drug Product quantities which have
been adulterated or otherwise mistreated by Madaus, (C) the processing of said
Bulk Drug Product into finished product and/or the distribution and sale of said
finished product in the Madaus Territory, (D) the negligence or wrongdoing on
the part of Madaus, or (E) any breach by Madaus of any of its representations,
warranties and/or covenants hereunder.

 

35



--------------------------------------------------------------------------------

  10.2. Indemnification by Madaus. Madaus shall indemnify, defend and hold
harmless Indevus and its Affiliates, directors, officers, employees, agents,
successors and assigns (each a “Indevus Indemnitee”) from and against any and
all Losses arising out of, attributable to or resulting from any Claims that are
brought by a Third Party against a Indevus Indemnitee that are attributable to
(i) any failure of Compound provided by Madaus under the [*] to conform to the
Compound specifications; (ii) the development, use, marketing or sale of Product
in the Madaus Territory; (iii) Madaus’ negligence, recklessness or willful
misconduct in exercising or performing any of its rights or obligations under
this Agreement; or (iv) a breach by Madaus of any of its representations,
warranties or covenants under this Agreement; provided, however, that Madaus
shall not be obligated under this Section 10.2 to the extent any Claim arose out
of any (A) any failure of Bulk Drug Product to conform to the Specifications
(except if the provisions of subsection (i) of this Section 10.2 are
applicable), (B) the negligence or wrongdoing on the part of Indevus, or (C) any
breach by Indevus of any of its representations, warranties and/or covenants
hereunder.

 

  10.3. Indemnification by each Party. In the event that negligence,
recklessness or willful misconduct of both Indevus and Madaus is determined to
have contributed to any such Losses, Indevus and Madaus will each indemnify and
hold harmless the other with respect to that portion of the Losses attributable
to its respective negligence, recklessness or willful misconduct.

 

  10.4. Procedure. In the event that any Indemnitee intends to claim
indemnification under this Article X, it shall promptly notify the other Party
(the “Indemnitor”) in writing of such Claim. Failure to provide prompt notice
shall not relieve any Party of the duty to defend or indemnify unless such
failure materially prejudices the defense of any matter. The Indemnitor shall
have the sole right to control the defense and settlement thereof provided,
however, that an Indemnitor shall not, without the written consent of the other
Party, which shall not be unreasonably withheld, as part of any settlement or
compromise (i) admit to liability on the part of the other Party; (ii) agree to
an injunction against the other Party; or (iii) settle any matter in a manner
that separately apportions fault to the other Party. The Parties shall have a
reasonable opportunity to participate in decision-making with respect to the
strategy of such defense, and shall reasonably cooperate with each other in
connection with the implementation thereof. An Indemnitee shall not, except at
its own cost, voluntarily make any payment or incur any expense with respect to
any Claim without the prior written consent of the Indemnitor, which the
Indemnitor shall not be required to give. Actions taken by the Indemnitor
hereunder shall be without prejudice to the Indemnitor’s right to contest the
Indemnitee’s right to indemnification and subject to refund in the event the
Indemnitor is ultimately held not to be obligated to indemnify the Indemnitee.

 

  10.5. Insurance. Each Party shall maintain, during the Term of this Agreement
and for a period of five (5) years after any expiration of termination of this
Agreement, a Commercial General Liability Insurance policy or policies
(including coverage for Product Liability, Contractual Liability, Bodily Injury,
Property Damage and Personal Injury), with minimum limits of [*] per occurrence
and in the aggregate. Such insurance shall insure against all liability arising
out of the manufacture, use, sale, or

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

36



--------------------------------------------------------------------------------

     marketing of Product in the Madaus Territory. During the Term, each Party
shall not permit such insurance to be reduced (other than by payment of Claims),
expired or canceled without reasonable prior written notice to the other Party,
unless outside of the control of the Party. In all cases prompt notification to
the other Party of any reduction, cancellation or expiration of such insurance
is required. Upon request each Party shall provide Certificates of Insurance to
the other Party evidencing the coverage specified herein.

ARTICLE XI

PATENT MATTERS

 

  11.1. Filing, Prosecution and Maintenance of Patents. As between the Parties,
(a) Indevus shall retain sole ownership of the SANCTURA XR Patents and the
Indevus Know-How and (b) Indevus shall have the sole right to file, prosecute
and maintain the SANCTURA XR Patents. Indevus shall keep Madaus reasonably
informed of all material matters relating to the filing, prosecution and
maintenance of the SANCTURA XR Patents in the Madaus Territory and shall timely
inform Madaus of any SANCTURA XR Patent issuing or granting from a patent
application filed hereunder.

 

  11.2. Patent Office Proceedings. Each Party shall inform the other Party of
any request for, filing, or declaration of any proceeding before a patent office
seeking to protest, oppose, cancel, reexamine, declare an interference
proceeding, initiate a conflicts proceeding, or analogous process involving a
patent application or patent included in the SANCTURA XR Patents of which it
becomes aware in the Madaus Territory and the Joint Territory. Each Party
thereafter shall cooperate with the other with respect to any such patent office
proceeding by providing the other with reasonable information or assistance.

 

  11.3. Third Party Infringement of SANCTURA XR Patents.

11.3.1 Each Party shall promptly give the other Party notice of any infringement
or suspected infringement of any SANCTURA XR Patent by a Third Party in the
Madaus Territory that comes to such Party’s attention. The Parties will
thereafter consult and cooperate fully to determine a course of action,
including, without limitation, the commencement of legal action by any Party.

11.3.2 Absent a mutual agreement, and subject to Supernus’ rights under the
Supernus Agreement, Madaus shall have the first right, but not the obligation,
to commence any form of action or take any such preliminary steps, as are
necessary to terminate or prevent such infringement, to initiate and prosecute
such legal action at its own expense and in the name of Indevus and Madaus,
and/or to control the defense of any declaratory judgment action relating to
SANCTURA XR Patents in the Madaus Territory. Madaus shall provide Indevus with
notice of any such action it commences and apprise Indevus of any significant
developments in the proceedings. Indevus shall reasonably cooperate with Madaus,
including the joining of suit if necessary or desirable and executing all
documents reasonably necessary for Madaus to prosecute, defend and maintain such
action.

 

37



--------------------------------------------------------------------------------

11.3.3 Madaus shall promptly inform Indevus if Madaus elects not to exercise
such first right, and Indevus thereafter shall have the right either to initiate
and prosecute such action or to control the defense of such declaratory judgment
action in the name of Indevus and, if necessary, Madaus. If Indevus elects to do
so, the cost of any course of action, including the costs of any legal action
commenced or any declaratory judgment action defended, shall be borne solely by
Indevus, subject to the right to recover such costs pursuant to Section 11.3.5
hereof.

11.3.4 For any such legal action or defense, in the event that any Party is
unable to initiate, prosecute, or defend such action solely in its own name, the
other Party will join such action voluntarily and will execute all documents
necessary for the Party to prosecute, defend and maintain such action. The
Parties will cooperate with each other in the planning and execution of any such
action and will provide each other with any information or assistance that
either reasonably may request.

11.3.5 Any recovery obtained by Madaus or Indevus (whether by settlement or
otherwise) shall be shared as follows:

(a) the Party that initiated and prosecuted, or maintained the defense of, the
action shall recoup all of its costs and expenses (including attorneys’ fees)
incurred in connection with the action;

(b) the other Party then shall, to the extent possible, recover its costs and
expenses (including attorneys’ fees) incurred in connection with the action;

(c) if Indevus initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining shall be retained by Indevus; and

(d) if Madaus initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining shall be retained by Madaus, except
that Indevus shall receive a portion equivalent to the royalties it would have
received under Section 6.2 if such amount were deemed Net Sales.

 

  11.4. Conflict with Supernus Agreement. To the extent that Indevus is not
authorized under the Supernus Agreement to grant Madaus any of the rights set
forth in this Article XI with respect to the filing, prosecution, maintenance
and/or enforcement of any of the SANCTURA XR Patents, Madaus’ rights under this
Article XI shall be limited to those which are permitted under such agreement in
a manner to effectuate, to the greatest extent permitted, the intent and
purposes of this Article XI, provided, however, the foregoing limitation shall
not apply as to loss of authorization under the Supernus Agreement resulting
from a termination of the Supernus Agreement due to a breach of that agreement
by Indevus (unless Madaus has breached this Agreement).

 

38



--------------------------------------------------------------------------------

  11.5. Patent Marking. Madaus shall mark, and to require its Affiliates and
their Marketing Distributors to mark, all Product sold or distributed pursuant
to this Agreement in accordance with the applicable patent statutes or
regulations in the country or countries of manufacture and/or sale thereof.

 

  11.6. Ownership of New Inventions. During the Term, except as otherwise
provided in and subject to the terms of this Agreement,

11.6.1 As between the Parties, Indevus shall own and retain all rights, title
and interest in all inventions, improvements, discoveries and know-how covering
Product, including any Indevus Know-How, which are made, conceived, reduced to
practice or generated during the Term solely by Indevus’ employees, agents, or
other persons acting under its authority, subject to the license granted to
Madaus under this Agreement with respect to the Madaus Territory, and shall have
the sole right, at its option and expense, to file, prosecute and maintain any
patent application or patent claiming such invention; and

11.6.2 As between the Parties, Madaus shall own and retain all rights, title and
interest in all inventions, improvements, discoveries and know-how covering
Product, including any Madaus Know-How, which are made, conceived, reduced to
practice or generated during the Term solely by Madaus’ employees, agents, or
other persons acting under its authority, subject to the license granted to
Indevus under the Madaus License, and shall have the sole right, at its option
and expense, to file, prosecute and maintain any patent application or patent
claiming such invention.

11.6.3 As between the Parties, they shall each, as to their respective
territories (the Madaus Territory or the Indevus Territory, as the case may be)
have full rights, title and interest in all inventions, improvements,
discoveries and know-how covering Product, including Know-How, which are jointly
made, conceived, reduced to practice or generated during the Term by employees
or agents of both of them, or other persons acting under the authority of both
Madaus and Indevus. Madaus shall have the sole right, at its option and expense,
to file, prosecute and maintain any patent application or patent claiming such
invention in the Madaus Territory and Indevus shall have such right in the
Indevus Territory. As to Joint Territory, rights shall be determined pursuant to
Article VII.

ARTICLE XII

TERM AND TERMINATION

 

  12.1. Term and Expiration. This Agreement shall be effective as of the
Effective Date and, except as set forth in the next sentence or unless
terminated earlier under Section 12.2,

 

39



--------------------------------------------------------------------------------

     the term of this Agreement shall extend for a period (the “Term”) which
shall expire and terminate, on a country-by country basis, on the expiration of
all royalty obligations with respect to such country under Section 6.2. Upon
expiration of the royalty obligations with respect to a Product in a country
hereunder, Madaus’ license to such Product pursuant to Section 2.1 and Trademark
pursuant to Section 3.1.2 shall become a fully paid-up, perpetual license with
respect to that country, subject to any other payment obligations hereunder,
including any Manufacturing Payments or Supply Price payments. Notwithstanding
the foregoing, the rights and obligations relating to manufacture and supply of
Bulk Drug Product set forth herein, and the provisions of Article V, shall
expire and terminate effective upon termination of Indevus’ first agreement with
a Third Party manufacturer for the production of Bulk Drug Product entered into
after the Effective Date (unless earlier terminated under Section 12.2, in which
case it shall terminate then) (the “Initial Supply Term”), provided, however,
that Indevus may elect to extend the Initial Supply Term for additional one
(1)-year periods (each, a “Renewal Supply Term”) by providing written election
thereof to Madaus not later than one (1) year prior to the expiration of the
Initial Supply Term or any Renewal Supply Term. Unless mutually agreed to by the
Parties, any then current Renewal Supply Term shall terminate on the expiration
of the Manufacturing Payment Term. Furthermore, no Renewal Supply Term shall
commence after a second source has been named pursuant to Section 5.4.2(a).

 

  12.2. Termination.

12.2.1 Termination of Agreement for Cause. Either Party may terminate this
Agreement by notice to the other Party at any time during the Term as follows:

(a) if the other Party is in breach of any material obligation hereunder, by
causes and reasons within its control, and has not cured such breach within
sixty (60) days after notice requesting cure of the breach, provided, however,
that if the breach is not capable of being cured within sixty (60) days of such
written notice, the Agreement may not be terminated so long as the breaching
Party commences and is taking commercially reasonable actions to cure such
breach as promptly as practicable; or

(b) upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided, however, in
the case of any involuntary bankruptcy, reorganization, liquidation,
receivership or assignment proceeding such right to terminate shall only become
effective if the Party consents to the involuntary proceeding or such proceeding
is not dismissed within ninety (90) days after the filing thereof.

12.2.2 Termination of Supply Term. Indevus shall have the right to terminate the
Supply Term at any time by giving thirty (30) days’ written notice to Madaus, if
the FDA or any other Regulatory Authority takes any action which would prohibit
or materially restrict the manufacture, sale or use of Product or if the Product
is otherwise withdrawn from the market in the United States. Under such
circumstances, Madaus has the rights under Section 5.3.

 

40



--------------------------------------------------------------------------------

  12.3. Discontinuation of Sales. If Madaus or any sublicensee after having
launched a Product in any country in the Madaus Territory discontinues sale of
the Product in such country for a period of six (6) months or more for reasons
unrelated to Force Majeure, regulatory or safety issues, Madaus shall
immediately notify Indevus in writing and if Madaus subsequently fails to resume
sales of any Product in such country within forty-five (45) days of having been
notified in writing of such failure by Indevus, then Indevus may terminate the
license granted to Madaus under Section 2.1 of this Agreement solely with
respect to such country forthwith by giving notice in writing to Madaus. For the
purpose of this Section 12.3, sales of minimal, commercially insignificant
quantities of Product in a country shall be deemed to constitute a
discontinuation of sales in such country.

 

  12.4. Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the Parties of any obligation accruing prior to such
expiration or termination.

12.4.1 Outstanding Payment. Payments of amounts owing to Indevus under this
Agreement as of its expiration or termination shall be due and payable within
the later of (i) to the extent such amounts can be calculated and a fixed sum
determined at the time of expiration or termination of this Agreement, thirty
(30) after the date of such expiration or termination, or (ii) ten (10) days
after the date in which such amounts can be calculated and a fixed sum
determined.

12.4.2 Termination in Particular Countries. In the event (a) Indevus exercises
its right to terminate this Agreement with respect to any country(ies) in the
Madaus Territory as provided by Section 4.7.3 or 12.3, or (b) Madaus gives up
its rights with respect to Product in any country(ies) as provided by
Section 4.7.6 then, effective immediately upon either such event, (i) all of
Madaus’ rights, licenses and sublicenses hereunder shall automatically terminate
with respect to such country(ies); (ii) such country(ies) shall no longer be
included in the “Madaus Territory”; and (iii) Indevus shall have the exclusive
right and license to use any and all Madaus Know-How, including the right to use
and reference all MAAs, regulatory submissions and Regulatory Approvals in such
country(ies), and, if required, Madaus shall transfer to Indevus ownership of
any of such MAAs, regulatory submissions or Regulatory Approvals in such
country.

12.4.3 Sale of Remaining Inventory. Upon termination of this Agreement (but not
its expiration), Madaus shall notify Indevus of the amount of Product Madaus,
its Affiliates and their Marketing Distributors then have on hand or have
committed to purchase or sell. For a period ending upon the earlier of:
(i) Madaus’, its Affiliates’ and their Marketing Distributors’ sale of all
Product in their possession on the date of termination of this Agreement, or
(ii) within the six (6) month period following such termination (the “Trailing
Period”), Madaus, its Affiliates and their Marketing Distributors shall be
permitted to sell all such Product and Indevus hereby grants a non-exclusive
license reasonably necessary to sell such Product, subject to the payment of

 

41



--------------------------------------------------------------------------------

     Manufacturing Payments and royalties, at the same rates and on the same
terms and conditions as the royalties set forth in Section 6.2.2, on any Net
Sales of such Product; provided, however, that, in the event Madaus has Bulk
Drug Product in inventory not committed to filling existing orders, Indevus
shall have the right to purchase such Bulk Drug Product from Madaus at a price
equal to Indevus’ Manufacturing Cost applicable to such Bulk Drug Product. Any
remaining quantities of Product not sold during the Trailing Period shall be
destroyed by Madaus at Madaus’ cost.

12.4.4 Survival. In addition to any other provisions of this Agreement which by
their terms continue after the expiration of this Agreement, the provisions of
Article VIII shall survive the expiration or termination of this Agreement and
shall continue in effect for five (5) years from the date of expiration or
termination. In addition, any other provision required to interpret and enforce
the Parties’ rights and obligations under this Agreement shall also survive, but
only to the extent required for the full observation and performance of this
Agreement.

12.4.5 Non-Exclusive Right. Except as expressly set forth herein, the rights to
terminate as set forth herein shall be in addition to all other rights and
remedies available under this Agreement, at law, or in equity, or otherwise.

ARTICLE XIII

MISCELLANEOUS

 

  13.1. Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached the Agreement for
failure or delay in fulfilling or performing any term of the Agreement during
the period of time when such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party including, but not
limited to, fire, flood, embargo, war, acts of war (whether war be declared or
not), terrorism, insurrection, riot, civil commotion, strike, lockout or other
labor disturbance, factory shutdowns, failure of public utilities or common
carriers, act of God or act, omission or delay in acting by any governmental
authority or the other Party. The affected Party shall notify the other Party of
such force majeure circumstances as soon as reasonably practicable.

 

  13.2. Assignment. Neither this Agreement nor any interest hereunder may be
assigned or otherwise transferred without the prior written consent of the other
Party; provided, however, that (a) Indevus may assign this Agreement to an
Affiliate or in connection with the transfer or sale of its business or all or
substantially all of its assets related to Product or in the event of a merger,
consolidation, change in control or similar corporate transaction; and
(b) Madaus may assign this Agreement to an Affiliate or in connection with the
transfer or sale of its business or all or substantially all of its assets or in
the event of a merger, consolidation, change in control or similar corporate
transaction. Any permitted assignee shall assume all obligations of its assignor
under this Agreement provided that in the case of an assignment to an Affiliate,
the assigning Party shall remain fully liable thereon.

 

42



--------------------------------------------------------------------------------

  13.3. Severability. In the event that any of the provisions contained in this
Agreement are held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affect the substantive rights of the
Parties. In such event, the Parties shall replace the invalid, illegal or
unenforceable provision(s) with valid, legal and enforceable provision(s) which,
insofar as practical, implement the purposes of this Agreement.

 

  13.4. Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

if to Madaus to:

MADAUS GmbH

Colonia-Allee 15

51067 Cologne, Germany

Attention: Geschaeftsfuehrung

Fax No.: 011 49 221 8998 759

if to Indevus to:

Indevus Pharmaceuticals, Inc.

33 Hayden Avenue

Lexington, MA 02421

Attention: Chief Executive Officer

Fax No.: 781-862-3859

 

     or to such other address as the Party to whom notice is to be given may
have furnished to the other Parties in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile on a Business Day, upon confirmed delivery by
nationally-recognized overnight courier if so delivered and on the third
Business Day following the date of mailing if sent by registered or certified
mail.

 

  13.5. Applicable Law. The Agreement shall be governed by and construed in
accordance with the laws of the United States of America and State of Delaware
without reference to any rules of conflict of laws.

 

  13.6. Dispute Resolution

13.6.1 The parties agree to attempt initially to solve all claims, disputes, or
controversies arising under, out of, or in connection with this Agreement,
including any

 

43



--------------------------------------------------------------------------------

dispute relating to breach, termination or validity of this Agreement (a
“Dispute”) by conducting good faith negotiations. Any Disputes which cannot be
resolved by good faith negotiation within twenty (20) Business Days, shall be
referred, by written notice from either Party to the other, to the Chief
Executive Officer of each Party. Such Chief Executive Officers shall negotiate
in good faith to achieve a resolution of the Dispute referred to them within
twenty (20) Business Days after such notice is received by the Party to whom the
notice was sent. If the Chief Executive Officers are unable to settle the
Dispute between themselves within twenty (20) Business Days, they shall so
report to the parties in writing. All negotiations pursuant to this clause are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.

13.6.2 Any Dispute which has not been resolved by negotiation as provided in
sub-section 13.6.1 within twenty (20) Business Days, shall be finally resolved
by arbitration in accordance with the rules of arbitration of the International
Chamber of Commerce (“ICC”). Each such arbitration shall be conducted by a panel
of three arbitrators with experience in the pharmaceutical industry: one
arbitrator shall be appointed by each of Indevus and Madaus and the third shall
be appointed by the ICC. Any such arbitration shall be held in London, England.
The arbitrators shall have the authority to grant specific performance. Judgment
upon the award so rendered may be entered in any court having jurisdiction or
application may be made to such court for judicial acceptance of any award and
an order of enforcement, as the case may be.

13.6.3 In no event shall a demand for arbitration be made after the date when
institution of a legal or equitable proceeding based on such claim, dispute or
other matter in question would be barred by the applicable statute of
limitations. Each Party shall bear its own costs and expenses incurred in
connection with any arbitration proceeding and the Parties shall equally share
the cost of the mediation and arbitration levied by the ICC.

13.6.4 Any arbitration proceeding entered into pursuant to this Section 13.6
shall be conducted in the English language. Subject to the foregoing, for
purposes of this Agreement, each Party consents, for itself and its Affiliates,
to the jurisdiction of the courts of the State of New York, county of New York
and the U.S. District Court for the Southern District of New York.

 

  13.7. Entire Agreement. This Agreement, together with the Schedules and
Exhibits hereto, the Amendment and Agreement, and the Supernus Side Agreement
contain the entire understanding of the Parties with respect to the subject
matter hereof. All express or implied agreements and understandings, either oral
or written, heretofore made are expressly merged in and made a part of this
Agreement. This Agreement may be amended, or any term hereof modified, only by a
written instrument duly executed by all Parties hereto.

 

  13.8. Independent Contractors. It is expressly agreed that the Parties shall
be independent contractors and that the relationship between the Parties shall
not constitute a partnership, joint venture or agency. Neither Party shall have
the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other Party, without
the prior consent of such other Party.

 

44



--------------------------------------------------------------------------------

  13.9. Waiver. The waiver by a Party hereto of any right hereunder or the
failure to perform or of a breach by another Party shall not be deemed a waiver
of any other right hereunder or of any other breach or failure by said other
Party whether of a similar nature or otherwise.

 

  13.10. Headings. The captions to the several Articles and Sections hereof are
not a part of the Agreement, but are merely guides or labels to assist in
locating and reading the several Articles and Sections hereof.

 

  13.11. Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

  13.12. Use of Names. Except as otherwise provided in this Agreement, neither
Party shall use the name of the other Party in relation to this transaction in
any public announcement, press release or other public document without the
consent of such other Party, which consent shall not be unreasonably withheld or
delayed; provided, however, that either Party may use the name of the other
Party in any document required to comply with applicable laws, rules or
regulations.

 

  13.13. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES ARISING OUT OF THIS
AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY.

[remainder of page intentionally left blank]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

INDEVUS PHARMACEUTICALS, INC. By:  

/s/ Glenn L. Cooper, M.D.

Name:   Glenn L. Cooper, M.D. Title:   Chairman and Chief Executive Officer
MADAUS GmbH By:  

/s/ Dr. Kurt N. Gebhart

Name:   Dr. Kurt N. Gebhart Title:   Geschaeftsfuehrer By:  

/s/ Dr. Ing. Freddy Santermans

Name:   Dr. Ing. Freddy Santermans Title:   Geschaeftsfuehrer

 

46



--------------------------------------------------------------------------------

SCHEDULE 1.10

CURRENT MADAUS PRODUCTS

Dosage Forms

  5 mg. tablets

10 mg. tablets

20 mg. tablets

30 mg. tablets

Sold under different brands including:

Spasmo-lyt

Spasmo-Urgenin

Spasmo-Urgenin Neo

Spasmo-lyt Plus

Spasmoplex

Trosec

Uraplex

Ceris

Uricon

Uraplex



--------------------------------------------------------------------------------

SCHEDULE 1.26

INDEVUS’ MANUFACTURING COSTS

1. Costs payable to Third Parties for the procurement, supply and manufacturing
of Compound and Bulk Drug Product, including (a) costs associated with the
purchase of Compound and/or the purchase of Bulk Drug Product from any Third
Party manufacturer during the Supply Term; (b) costs associated with the
procurement of other raw materials and packaging components; (c) any other costs
associated with Compound or Bulk Drug Product, or processing thereof, including
analytical and stability testing, inspection, releasing, handling, warehousing,
storage, packing, and transportation of Compound or Bulk Drug Product at all
stages; and (d) FDA establishment fees charged by Third Party manufacturers.

2. Costs payable to Third Parties for the transport, delivery, customs
clearance, and storage of Compound and Bulk Drug Product (including
shipping/freight, export/import fees, taxes and duties) in accordance with
Section 5.7.

3. Costs payable to the FDA as annual FDA fees (e.g., establishment fees and
product fees).

4. Personnel costs, including salaries and benefits, consulting and outside
contractor fees and expenses, and travel expenses, relating to managing the
supply chain, regulatory audits and ensuring quality and regulatory compliance
of Bulk Drug Product, and insurance (for loss or destruction of product),
storage and warehousing.

5. Product liability insurance costs.

Indevus’ Manufacturing Costs will be determined using cost accounting methods in
accordance with GAAP. Costs referred to in 3. and 4. above that are expected to
be incurred during a production year will – except as otherwise hereinafter
provided—be allocated on a per capsule basis, subject to a year-end true-up
based on the actual production of capsules during a production year. Indevus
will provide Madaus with a report of any such year-end adjustment within sixty
(60) Business Days after the end of such production year. Product liability
insurance costs will be allocated based on actual costs, giving effect to
premium adjustments during the production year, associated with coverage
relating to the Madaus Territory. Any payment due or from Madaus as a result of
any such adjustments shall be credited against or added to the next payment
required to be made by Madaus hereunder or, if such adjustment is made after
termination or expiration of this Agreement, shall be paid by the applicable
Party within thirty (30) days after receipt by Madaus of such report.

An example, for illustrative purposes only, is set forth on the following
Schedule 1.26 (A):

[*]

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

48



--------------------------------------------------------------------------------

SCHEDULE 1.30

JOINT TERRITORY AGREEMENTS

Bukwang Pharmaceutical Inc. Co., Ltd. (Korea)

Nippon Chemiphar Co., Ltd. (Japan)

Oryx Pharmaceuticals, Inc. (Canada)

Wuhan Weiao Pharmaceutical Company Limited and Beshabar (Macao Commercial
Offshore) Ltd (China)

 

49



--------------------------------------------------------------------------------

SCHEDULE 1.54

SANCTURA XR PATENTS

[*]

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 1.57

SPECIFICATIONS

[*]

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 4.3

DEVELOPMENT COMMITTEE MEMBERS

INDEVUS:

Bobby W. Sandage, Jr., Ph.D.

Executive Vice President- Research and Development

Andreas Woppmann, Ph.D.

Vice President, Chemistry, Manufacturing and Quality

MADAUS:

Dr. Ing. Freddy Santermans

Geschäftsführer (General Manager)

MADAUS GmbH

Dr. med. Ralf T. Pohl

Geschäftsführer (General Manager)

MADAUS Research GmbH



--------------------------------------------------------------------------------

SCHEDULE 5.4.2 (b)

[*]

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 5.10

QUALITY MATTERS

[*]

 

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED